        Case 1:15-cv-11775-GAO Document 97 Filed 09/13/19 Page 1 of 116




                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS


 CHRISTOPHER MACHADO, and                           Case No. 1:15-cv-11775-GAO
 MICHAEL RUBIN, Individually and on
 Behalf of All Others Similarly Situated,

                               Plaintiff,

                v.

 ENDURANCE INTERNATIONAL
 GROUP HOLDINGS, INC., HARI
 RAVICHANDRAN, and TIVANKA
 ELLAWALA,

                               Defendants.


               JUDGMENT APPROVING CLASS ACTION SETTLEMENT

       WHEREAS, a consolidated class action is pending in this Court entitled Machado v.

Endurance International Group Holdings, Inc., et al., Case No. 1:15-cv-11775-GAO (the

“Action”);

       WHEREAS, (a) Lead Plaintiff Christopher Machado and Plaintiff Michael Rubin

(collectively, “Plaintiffs”), on behalf of themselves and the Settlement Class (defined below),

and (b) defendant Endurance International Group Holdings, Inc. (“Endurance”), and defendants

Hari Ravichandran and Tivanka Ellawala (collectively, the “Individual Defendants”; and,

together with Endurance, the “Defendants”; and, together with Endurance and Plaintiffs, the

“Parties”) have entered into a Stipulation and Agreement of Settlement dated July 6, 2018 (the

“Stipulation”), that provides for a complete dismissal with prejudice of the claims asserted

against Defendants in the Action on the terms and conditions set forth in the Stipulation, subject

to the approval of this Court (the “Settlement”);
        Case 1:15-cv-11775-GAO Document 97 Filed 09/13/19 Page 2 of 116



       WHEREAS, unless otherwise defined in this Judgment, the capitalized terms herein shall

have the same meaning as they have in the Stipulation, a copy of which is attached hereto as

Exhibit 1;

       WHEREAS, by Order dated January 2, 2019 (the “Preliminary Approval Order”), this

Court: (a) preliminarily approved the Settlement; (b) certified the Settlement Class solely for

purposes of effectuating the Settlement; (c) ordered that notice of the proposed Settlement be

provided to potential Settlement Class Members; (d) provided Settlement Class Members with

the opportunity either to exclude themselves from the Settlement Class or to object to the

proposed Settlement; and (e) scheduled a hearing regarding final approval of the Settlement;

       WHEREAS, due and adequate notice has been given to the Settlement Class and the

notice required by the Class Action Fairness Act has been provided;

       WHEREAS, the Court conducted a hearing on September 13, 2019 (the “Settlement

Hearing”) to consider, among other things, (a) whether the terms and conditions of the

Settlement are fair, reasonable and adequate to the Settlement Class, and should therefore be

approved; and (b) whether a judgment should be entered dismissing the Action with prejudice as

against the Defendants; and

       WHEREAS, the Court having reviewed and considered the Stipulation, all papers filed

and proceedings held herein in connection with the Settlement, all oral and written comments

received regarding the Settlement, and the record in the Action, and good cause appearing

therefor;




                                               2
        Case 1:15-cv-11775-GAO Document 97 Filed 09/13/19 Page 3 of 116



       IT IS HEREBY ORDERED, ADJUDGED AND DECREED:

       1.      Jurisdiction – The Court has jurisdiction over the subject matter of the Action,

and all matters relating to the Settlement, as well as personal jurisdiction over all of the Parties

and each of the Settlement Class Members.

       2.      Incorporation of Settlement Documents – This Judgment incorporates and

makes a part hereof: (a) the Stipulation filed with the Court on July 6, 2018; and (b) the Notice

and the Summary Notice, both of which were filed with the Court on July 6, 2018.

       3.      Class Certification for Settlement Purposes – The Court hereby affirms its

determinations in the Preliminary Approval Order certifying, for the purposes of the Settlement

only, the Action as a class action pursuant to Rules 23(a) and (b)(3) of the Federal Rules of Civil

Procedure on behalf of the Settlement Class consisting of all persons and/or entities who or

which purchased or otherwise acquired Endurance common stock during the period of October

25, 2013 through December 16, 2015, inclusive, including all persons and entities who

purchased or otherwise acquired Endurance common stock pursuant and/or traceable to the

registered public offering conducted on or about October 25, 2013, and who were injured

thereby. Excluded from the Settlement Class are: (a) Defendants; (b) members of the Immediate

Families of each of the Individual Defendants; (c) the subsidiaries and affiliates of Endurance;

(d) any person or entity who is, or during the Class Period was, a chief executive officer,

executive vice president, senior vice president, chief financial officer, principal accounting

officer (or if there is no such accounting officer, the controller), director, or controlling person of

Endurance; (e) any entity in which any Defendant has a controlling interest; and (f) the legal

representatives, heirs, successors and assigns of any such excluded party; provided, however,

that any Investment Vehicle shall not be excluded from the Settlement Class. [Also excluded


                                                  3
        Case 1:15-cv-11775-GAO Document 97 Filed 09/13/19 Page 4 of 116



from the Settlement Class are the persons and entities listed on Exhibit 2 hereto, who or which

are excluded from the Settlement Class pursuant to request.]

       4.       Adequacy of Representation – Pursuant to Rule 23 of the Federal Rules of Civil

Procedure, and for the purposes of the Settlement only, the Court hereby affirms its

determinations in the Preliminary Approval Order certifying Plaintiffs as Class Representatives

for the Settlement Class and appointing Lead Counsel as Class Counsel for the Settlement Class.

Plaintiffs and Lead Counsel have fairly and adequately represented the Settlement Class both in

terms of litigating the Action and for purposes of entering into and implementing the Settlement

and have satisfied the requirements of Federal Rules of Civil Procedure 23(a)(4) and 23(g),

respectively.

       5.       Notice – The Court finds that the dissemination of the Postcard Notice and the

publication of the Summary Notice: (a) were implemented in accordance with the Preliminary

Approval Order; (b) constituted the best notice practicable under the circumstances; (c)

constituted notice that was reasonably calculated, under the circumstances, to apprise Settlement

Class Members of (i) the pendency of the Action; (ii) the effect of the proposed Settlement

(including the Releases to be provided thereunder); (iii) Lead Counsel’s motion for an award of

attorneys’ fees and reimbursement of Litigation Expenses; (iv) their right to object to any aspect

of the Settlement, the Plan of Allocation and/or Lead Counsel’s motion for attorneys’ fees and

reimbursement of Litigation Expenses; (v) their right to exclude themselves from the Settlement

Class; and (vi) their right to appear at the Settlement Hearing; (d) constituted due, adequate, and

sufficient notice to all persons and entities entitled to receive notice of the proposed Settlement;

and (e) satisfied the requirements of Rule 23 of the Federal Rules of Civil Procedure, the United




                                                 4
        Case 1:15-cv-11775-GAO Document 97 Filed 09/13/19 Page 5 of 116



States Constitution (including the Due Process Clause), the Private Securities Litigation Reform

Act of 1995, 15 U.S.C. §§ 77z-1 and 78u-4, as amended, and all other applicable law and rules.

       6.      CAFA Notice – The Claims Administrator timely mailed notice to those required

by the Class Action Fairness Act to receive notice of the Settlement and the form of notice and

method of providing notice complied with all requirements of CAFA necessary to make the

Releases herein binding upon Settlement Class Members.

       7.      Final Settlement Approval and Dismissal of Claims – Pursuant to, and in

accordance with, Rule 23 of the Federal Rules of Civil Procedure, this Court hereby fully and

finally approves the Settlement set forth in the Stipulation in all respects (including, without

limitation: the amount of the Settlement; the Releases provided for therein; and the dismissal

with prejudice of the claims asserted against Defendants in the Action), and finds that the

Settlement is, in all respects, fair, reasonable and adequate to the Settlement Class. The Parties

are directed to implement, perform and consummate the Settlement in accordance with the terms

and provisions contained in the Stipulation.

       8.      The Action and all of the claims asserted against Defendants in the Action by

Plaintiffs and the other Settlement Class Members are hereby dismissed with prejudice. The

Parties shall bear their own costs and expenses, except as otherwise expressly provided in the

Stipulation.

       9.      Binding Effect – The terms of the Stipulation and of this Judgment shall be

forever binding on Defendants, Plaintiffs and all other Settlement Class Members (regardless of

whether or not any individual Settlement Class Member submits a Claim Form or seeks or

obtains a distribution from the Net Settlement Fund), as well as their respective successors and




                                                5
        Case 1:15-cv-11775-GAO Document 97 Filed 09/13/19 Page 6 of 116



assigns. [The persons and entities listed on Exhibit 2 hereto are excluded from the Settlement

Class pursuant to request and are not bound by the terms of the Stipulation or this Judgment.]

       10.     Releases – The Releases set forth in paragraphs 5 and 6 of the Stipulation,

together with the definitions contained in paragraph 1 of the Stipulation relating thereto, are

expressly incorporated herein in all respects. The Releases are effective as of the Effective Date.

Accordingly, this Court orders that:

               (a)     Without further action by anyone, and subject to paragraph 11 below,

upon the Effective Date of the Settlement, Plaintiffs and each of the other Settlement Class

Members, on behalf of themselves, and their respective legal representatives, heirs, executors,

successors, and assigns in their capacities as such, shall be deemed to have, and by operation of

law and of this Judgment shall have, fully, finally and forever compromised, settled, remised,

released, resolved, relinquished, waived and forever discharged Defendants and the other

Defendants’ Releasees, and each of their respective legal representatives, heirs, executors,

successors, and assigns in their capacities as such, of and from each and every Released

Plaintiffs’ Claim, and shall forever be barred and enjoined from prosecuting any or all of the

Released Plaintiffs’ Claims against any of the Defendants or any of the other Defendants’

Releasees. This Release shall not apply to any of the Excluded Claims (as that term is defined in

paragraph 1(t) of the Stipulation).

               (b)     Without further action by anyone, and subject to paragraph 11 below,

upon the Effective Date of the Settlement, Defendants, on behalf of themselves, and their

respective legal representatives, heirs, executors, predecessors, successors, and assigns in their

capacities as such, shall be deemed to have, and by operation of law and of this Judgment shall

have, fully, finally and forever compromised, settled, remised, released, resolved, relinquished,


                                                6
        Case 1:15-cv-11775-GAO Document 97 Filed 09/13/19 Page 7 of 116



waived and discharged Plaintiffs and the other Plaintiffs’ Releasees, and each of their respective

legal representatives, heirs, executors, successors, and assigns in their capacities as such, of and

from each and every Released Defendants’ Claim, and shall forever be barred and enjoined from

prosecuting any or all of the Released Defendants’ Claims against any of the Plaintiffs or any of

the other Plaintiffs’ Releasees. [This Release shall not apply to any person or entity listed on

Exhibit 2 hereto.]

       11.       Notwithstanding paragraphs 10(a) – (b) above, nothing in this Judgment shall bar

any action by any of the Parties to enforce or effectuate the terms of the Stipulation or this

Judgment.

       12.       Rule 11 Findings – The Court finds and concludes that the Parties and their

respective counsel have complied in all respects with the requirements of Rule 11 of the Federal

Rules of Civil Procedure in connection with the institution, prosecution, defense, and settlement

of the Action.

       13.       No Admissions – Neither this Judgment, the Term Sheet, the Stipulation (whether

or not consummated), including the exhibits thereto and the Plan of Allocation contained therein

(or any other plan of allocation that may be approved by the Court), the negotiations leading to

the execution of the Term Sheet and the Stipulation, nor any proceedings taken pursuant to or in

connection with the Term Sheet, the Stipulation and/or approval of the Settlement (including any

arguments proffered in connection therewith):

                 (a)    shall be offered against any of the Defendants or any of the other

Defendants’ Releasees as evidence of, or construed as, or deemed to be evidence of any

presumption, concession, or admission by any of the Defendants or any of the other Defendants’

Releasees with respect to the truth of any fact alleged by Plaintiffs or the validity of any claim


                                                 7
        Case 1:15-cv-11775-GAO Document 97 Filed 09/13/19 Page 8 of 116



that was or could have been asserted or the deficiency of any defense that has been or could have

been asserted in this Action or in any other litigation, or of any liability, negligence, fault, or

other wrongdoing of any kind of any of the Defendants or any of the other Defendants’

Releasees or in any way referred to for any other reason as against any of the Defendants’

Releasees, in any civil, criminal or administrative action or proceeding, other than such

proceedings as may be necessary to effectuate the provisions of the Stipulation;

               (b)     shall be offered against any of the Plaintiffs or any of the other Plaintiffs’

Releasees, as evidence of, or construed as, or deemed to be evidence of any presumption,

concession or admission by any of the Plaintiffs’ Releasees that any of their claims are without

merit, that any of the Defendants’ Releasees had meritorious defenses, or that damages

recoverable under the Complaint would not have exceeded the Settlement Amount or with

respect to any liability, negligence, fault or wrongdoing of any kind, or in any way referred to for

any other reason as against any of the Plaintiffs’ Releasees, in any civil, criminal or

administrative action or proceeding, other than such proceedings as may be necessary to

effectuate the provisions of the Stipulation; or

               (c)     shall be construed against any of the Releasees as an admission,

concession, or presumption that the consideration to be given under the Settlement represents the

amount which could be or would have been recovered after trial;

provided, however, that the Parties and the Releasees and their respective counsel may refer to

this Judgment and the Stipulation to effectuate the protections from liability granted hereunder

and thereunder or otherwise to enforce the terms of the Settlement.

       14.     Retention of Jurisdiction – Without affecting the finality of this Judgment in any

way, this Court retains continuing and exclusive jurisdiction over: (a) the Parties for purposes of


                                                   8
        Case 1:15-cv-11775-GAO Document 97 Filed 09/13/19 Page 9 of 116



the administration, interpretation, implementation and enforcement of the Settlement; (b) the

disposition of the Settlement Fund; (c) any motion for an award of attorneys’ fees and/or

Litigation Expenses by Lead Counsel in the Action that will be paid from the Settlement Fund;

(d) any motion to approve the Plan of Allocation; (e) any motion to approve the Class

Distribution Order; and (f) the Settlement Class Members for all matters relating to the Action.

       15.     Separate orders shall be entered regarding approval of a plan of allocation and the

motion of Lead Counsel for an award of attorneys’ fees and reimbursement of Litigation

Expenses. Such orders shall in no way affect or delay the finality of this Judgment and shall not

affect or delay the Effective Date of the Settlement.

       16.     Modification of the Agreement of Settlement – Without further approval from

the Court, Plaintiffs and Defendants are hereby authorized to agree to and adopt such

amendments or modifications of the Stipulation or any exhibits attached thereto to effectuate the

Settlement that: (a) are not materially inconsistent with this Judgment; and (b) do not materially

limit the rights of Settlement Class Members in connection with the Settlement. Without further

order of the Court, Plaintiffs and Defendants may agree to reasonable extensions of time to carry

out any provisions of the Settlement.

       17.     Termination of Settlement – If the Settlement is terminated as provided in the

Stipulation or the Effective Date of the Settlement otherwise fails to occur, this Judgment shall

be vacated, rendered null and void and be of no further force and effect, except as otherwise

provided by the Stipulation, and this Judgment shall be without prejudice to the rights of

Plaintiffs, the other Settlement Class Members and Defendants, and the Parties shall revert to

their respective positions in the Action as of May 17, 2018, as provided in the Stipulation.




                                                 9
Case 1:15-cv-11775-GAO Document 97 Filed 09/13/19 Page 10 of 116
Case 1:15-cv-11775-GAO Document 97 Filed 09/13/19 Page 11 of 116



                              Exhibit 1

              [Stipulation and Agreement of Settlement]




                                 11
Case
Case 1:15-cv-11775-GAO
     1:15-cv-11775-GAO Document
                       Document 77-1 Filed09/13/19
                                97 Filed   07/06/18 Page
                                                     Page121 of
                                                             of 116
                                                                104




                      EXHIBIT 1
         Case
         Case 1:15-cv-11775-GAO
              1:15-cv-11775-GAO Document
                                Document 77-1 Filed09/13/19
                                         97 Filed   07/06/18 Page
                                                              Page132 of
                                                                      of 116
                                                                         104



                              UNITED STATES DISTRICT COURT
                               DISTRICT OF MASSACHUSETTS


    CHRISTOPHER MACHADO, and                       Case No. 1:15-cv-11775-GAO
    MICHAEL RUBIN, Individually and on
    Behalf of All Others Similarly Situated,

                                 Plaintiff,        STIPULATION AND AGREEMENT OF
                                                   SETTLEMENT
                  v.

    ENDURANCE INTERNATIONAL
    GROUP HOLDINGS, INC., HARI
    RAVICHANDRAN, and TIVANKA
    ELLAWALA,

                                 Defendants.


                    STIPULATION AND AGREEMENT OF SETTLEMENT

          This Stipulation and Agreement of Settlement, dated as of July 6, 2018 (the

“Stipulation”) is entered into between (a) Lead Plaintiff Christopher Machado (“Lead Plaintiff”)

and Plaintiff Michael Rubin (collectively, “Plaintiffs”), on behalf of themselves and the

Settlement Class (defined below); and (b) defendant Endurance International Group Holdings,

Inc. (“Endurance” or the “Company”), and defendants Hari Ravichandran and Tivanka Ellawala

(collectively, the “Individual Defendants” and, together with Endurance, the “Defendants”), and

embodies the terms and conditions of the settlement of the above-captioned action (the

“Action”).1 Subject to the approval of the Court and the terms and conditions expressly provided

herein, this Stipulation is intended to fully, finally and forever compromise, settle, release,

resolve, and dismiss with prejudice the Action and all claims asserted therein against Defendants.


1
   All terms with initial capitalization not otherwise defined herein shall have the meanings
ascribed to them in ¶ 1 herein.
       Case
       Case 1:15-cv-11775-GAO
            1:15-cv-11775-GAO Document
                              Document 77-1 Filed09/13/19
                                       97 Filed   07/06/18 Page
                                                            Page143 of
                                                                    of 116
                                                                       104



        WHEREAS:

        A.     On May 4, 2015, Plaintiff Christopher Machado initiated this action by filing a

class action complaint in the United States District Court for the District of Massachusetts

asserting claims under Sections 10(b) and 20(a) of the Securities Exchange Act of 1934

(“Exchange Act”), 14 U.S.C. §§ 78j(b), 78t(a), and Securities and Exchange Commission Rule

10b-5, 17 C.F.R. 240.10b-5.

        B.     By Order dated September 11, 2015, the Court appointed Christopher Machado as

Lead Plaintiff and approved Lead Plaintiff’s selection of Glancy Prongay & Murray LLP as Lead

Counsel for the class. The Court further approved Lead Plaintiff’s selection of Block & Leviton

LLP as Liaison Counsel.

        C.     On December 8, 2015, Lead Plaintiff filed and served his Amended Class Action

Complaint, asserting claims against all Defendants for violations of the federal securities laws.

        D.     By Order dated January 22, 2016, the Court granted Lead Plaintiff’s assented-to

motion for leave to file a second amended complaint. Lead Plaintiff filed and served his Second

Amended Class Action Complaint (“SAC”) on March 18, 2016.

        E.     On May 17, 2016, Defendants moved to dismiss the SAC. Lead Plaintiff filed his

opposition to Defendants’ motion on July 1, 2016, and on August 1, 2016, Defendants filed a

reply brief.

        F.     By Order dated June 7, 2017, the Court granted Lead Plaintiff’s assented-to

motion for leave to file a third amended complaint.

        G.     On June 30, 2017, Lead Plaintiff and Plaintiff Michael Rubin filed and served

their Third Amended Class Action Complaint (the “TAC”). Among other things, the TAC

alleged that Defendants published materially false and misleading figures regarding certain non-




                                                 2
       Case
       Case 1:15-cv-11775-GAO
            1:15-cv-11775-GAO Document
                              Document 77-1 Filed09/13/19
                                       97 Filed   07/06/18 Page
                                                            Page154 of
                                                                    of 116
                                                                       104



GAAP metrics, which misled shareholders with respect to Endurance’s growth rate and growth

potential.   According to the TAC, the alleged misrepresentations proximately caused class

member losses as the accuracy of the non-GAAP metrics became clear and the Company’s true

growth rate and potential became known.

       H.      The TAC alleged both fraud claims under the Exchange Act and non-fraud claims

under the Securities Act of 1933 on behalf of persons or entities that purchased or acquired

Endurance common stock: (1) pursuant and/or traceable to the Registration Statement and

Prospectus (the “Offering Documents”) issued in connection with Endurance’s initial public

offering on October 25, 2013; and/or (2) on the open market between October 25, 2013 and

December 16, 2015, inclusive (the “Class Period”).

       I.      On August 29, 2017, Defendants served a motion to dismiss the TAC. Plaintiffs

served their papers in opposition on October 30, 2017. On December 14, 2017, Defendants

Endurance and Hari Ravichandran filed separate replies in support of dismissal. Defendant

Tivanka Ellawala’s reply brief followed on December 15, 2017.

       J.      On January 12, 2018, the Parties filed a joint motion requesting that the Court stay

proceedings, and not rule on Defendants’ motion to dismiss, until after the Parties participated in

a mediation before the Honorable Daniel Weinstein (Ret.) of JAMS (“Judge Weinstein”). On

February 21, 2018, the Court granted the Parties’ motion, stayed the case, and ordered the Parties

to inform the Court of the outcome of the mediation no later than March 5, 2018. The Court

subsequently extended the stay—by way of Orders dated March 20, 2018, April 19, 2018, and

May 18, 2018—to allow the Parties to continue their discussions with Judge Weinstein. The

Court’s May 18, 2018 Order, which is currently operative, granted the Parties request that they




                                                3
       Case
       Case 1:15-cv-11775-GAO
            1:15-cv-11775-GAO Document
                              Document 77-1 Filed09/13/19
                                       97 Filed   07/06/18 Page
                                                            Page165 of
                                                                    of 116
                                                                       104



be given until July 6, 2018 to file a motion seeking preliminary approval of a proposed

settlement agreement.

       K.      In advance of the mediation, Endurance provided Lead Counsel with requested

document discovery, which consisted of 40,594 documents, equating to 205,699 pages.

Moreover, the Parties exchanged, and provided to Judge Weinstein, detailed mediation

statements and exhibits, which addressed the issues of both liability and damages.

       L.      On February 23, 2018, the Parties participated in an in-person, all-day mediation

before Judge Weinstein. The matter was not resolved that day, but the Parties continued to

negotiate with the assistance of Judge Weinstein over the course of the next several weeks,

which culminated in an agreement in principle to settle the Action that was memorialized in a

term sheet (the “Term Sheet”) executed on May 17, 2018. The Term Sheet sets forth, among

other things, the Parties’ agreement to settle and release all claims asserted against Defendants in

the Action in return for a cash payment on behalf of Endurance of $18,650,000 for the benefit of

the Settlement Class, subject to certain terms and conditions and the execution of a customary

“long form” stipulation and agreement of settlement and related papers.

       M.      This Stipulation (together with the exhibits hereto) has been duly executed by the

undersigned signatories on behalf of their respective clients, and reflects the final and binding

agreement between the Parties.

       N.      Based upon their investigation, prosecution and mediation of the case, Plaintiffs

and Lead Counsel have concluded that the terms and conditions of this Stipulation are fair,

reasonable and adequate to Plaintiffs and the other members of the Settlement Class, and in their

best interests. Based on Plaintiffs’ direct oversight of the prosecution of this matter and with the

advice of their counsel, Plaintiffs have agreed to settle and release the claims raised in the Action




                                                 4
       Case
       Case 1:15-cv-11775-GAO
            1:15-cv-11775-GAO Document
                              Document 77-1 Filed09/13/19
                                       97 Filed   07/06/18 Page
                                                            Page176 of
                                                                    of 116
                                                                       104



pursuant to the terms and provisions of this Stipulation, after considering, among other things:

(a) the substantial financial benefit that Plaintiffs and the other members of the Settlement Class

will receive under the proposed Settlement; (b) the significant risks of continued litigation and

trial; and (c) the desirability of permitting the Settlement to be consummated as provided by the

terms of this Stipulation.

       O.      This Stipulation constitutes a compromise of matters that are in dispute between

the Parties. Defendants are entering into this Stipulation solely to eliminate the uncertainty,

burden and expense of further protracted litigation.       Each of the Defendants denies any

wrongdoing, and this Stipulation shall in no event be construed or deemed to be evidence of or

an admission or concession on the part of any of the Defendants, or any other of the Defendants’

Releasees (defined below), with respect to any claim or allegation of any fault or liability or

wrongdoing or damage whatsoever, or any infirmity in the defenses that the Defendants have, or

could have, asserted. The Defendants expressly deny that Plaintiffs have asserted any valid

claims as to any of them, and expressly deny any and all allegations of fault, liability,

wrongdoing or damages whatsoever. Similarly, this Stipulation shall in no event be construed or

deemed to be evidence of or an admission or concession on the part of any Plaintiff of any

infirmity in any of the claims asserted in the Action, or an admission or concession that any of

the Defendants’ defenses to liability had any merit.        Each of the Parties recognizes and

acknowledges, however, that the Action has been initiated, filed and prosecuted by Plaintiffs in

good faith and defended by Defendants in good faith, that the Action is being voluntarily settled

with the advice of counsel, and that the terms of the Settlement are fair, adequate and reasonable.

       NOW THEREFORE, it is hereby STIPULATED AND AGREED, by and among

Plaintiffs (individually and on behalf of all other members of the Settlement Class) and




                                                 5
       Case
       Case 1:15-cv-11775-GAO
            1:15-cv-11775-GAO Document
                              Document 77-1 Filed09/13/19
                                       97 Filed   07/06/18 Page
                                                            Page187 of
                                                                    of 116
                                                                       104



Defendants, by and through their respective undersigned attorneys, and subject to the approval of

the Court pursuant to Rule 23(e) of the Federal Rules of Civil Procedure, that, in consideration of

the benefits flowing to the Parties from the Settlement, the Action shall be dismissed with

prejudice, and all Released Plaintiffs’ Claims as against the Defendants’ Releasees and all

Released Defendants’ Claims as against the Plaintiffs’ Releasees shall be settled and released,

upon and subject to the terms and conditions set forth below.

                                         DEFINITIONS

       1.        As used in this Stipulation and any exhibits attached hereto and made a part

hereof, the following capitalized terms shall have the following meanings:

                 (a)   “Action” means the securities class action in the matter styled Machado v.

Endurance International Group Holdings, Inc., et al., Case No. 1:15-cv-11775-GAO.

                 (b)   “Alternate Judgment” means a form of final judgment that may be entered

by the Court with the agreement of the Parties that is different from the Judgment attached hereto

as Exhibit B.

                 (c)   “Endurance” means Endurance International Group Holdings, Inc.

                 (d)   “Authorized Claimant” means a Settlement Class Member who submits a

Proof of Claim Form to the Claims Administrator that is approved by the Court for payment

from the Net Settlement Fund.

                 (e)   “Claim” means a Proof of Claim Form submitted to the Claims

Administrator.

                 (f)   “Claim Form” or “Proof of Claim Form” means the form, substantially in

the form attached hereto as Exhibit 2 to Exhibit A, that a Claimant or Settlement Class Member




                                                6
        Case
        Case 1:15-cv-11775-GAO
             1:15-cv-11775-GAO Document
                               Document 77-1 Filed09/13/19
                                        97 Filed   07/06/18 Page
                                                             Page198 of
                                                                     of 116
                                                                        104



must complete and submit should that Claimant or Settlement Class Member seek to share in a

distribution of the Net Settlement Fund.

                 (g)   “Claimant” means a person or entity who or which submits a Claim Form

to the Claims Administrator seeking to be eligible to share in the proceeds of the Settlement

Fund.

                 (h)   “Claims Administrator” means the firm retained by Plaintiffs and Lead

Counsel, subject to approval of the Court, to provide all notices approved by the Court to

potential Settlement Class Members and to administer the Settlement.

                 (i)   “Class Distribution Order” means an order entered by the Court authorizing

and directing that the Net Settlement Fund be distributed, in whole or in part, to Authorized

Claimants.

                 (j)   “Complaint” means the Third Amended Class Action Complaint filed by

Plaintiffs in the Action on June 30, 2017.

                 (k)   “Court” means the United States District Court for the District of

Massachusetts.

                 (l)   “Defendants” means Endurance and the Individual Defendants.

                 (m)   “Defendants’ Counsel” means Wilmer Cutler Pickering Hale & Dorr LLP,

McDermott Will & Emery LLP, and Donnelly, Conroy & Gelhaar, LLP.

                 (n)   “Defendants’ Releasees” means Defendants, their predecessors, successors,

past, present and future parents, subsidiaries and affiliates, and the respective past or present

general partners, limited partners, principals, members, officers, directors, trustees, employees,

agents, servants, attorneys, accountants, auditors, underwriters, investment advisors, insurers, co-

insurers, reinsurers and related or affiliated entities of the foregoing, in their capacities as such.




                                                   7
       Case
       Case 1:15-cv-11775-GAO
            1:15-cv-11775-GAO Document
                              Document 77-1 Filed09/13/19
                                       97 Filed   07/06/18 Page
                                                            Page209 of
                                                                    of 116
                                                                       104



                (o)   “Effective Date” with respect to the Settlement means the first date by

which all of the events and conditions specified in ¶ 31 of this Stipulation have been met and

have occurred or have been waived.

                (p)   “Endurance’s Counsel” means the law firm of Wilmer Cutler Pickering

Hale and Dorr LLP.

                (q)   “Escrow Account” means an account maintained at Huntington National

Bank wherein the Settlement Amount shall be deposited and held in escrow in accordance with

the terms of this Stipulation and shall be deemed to be in the custody of the Court and shall

remain subject to the jurisdiction of the Court until such time as the funds are paid out as

provided for in this Stipulation.

                (r)   “Escrow Agent” means Huntington National Bank.

                (s)   “Escrow Agreement” means the agreement between Lead Counsel and the

Escrow Agent setting forth the terms under which the Escrow Agent shall maintain the Escrow

Account.

                (t)   “Excluded Claims” means (i) any claims relating to the enforcement of the

Settlement, (ii) any claims that as of the date hereof are or were asserted in McGee et al. v.

Constant Contact, Inc. et al., Case No. 15 Civ. 13114 (MLW) (D. Mass.), and (iii) any claims of

any person or entity who or which submits a request for exclusion that is accepted by the Court.

                (u)   “Final,” with respect to the Judgment or, if applicable, the Alternate

Judgment, or any other court order, means: (i) if no appeal is filed, the expiration date of the time

provided for filing or noticing any appeal under the Federal Rules of Appellate Procedure, i.e.,

thirty (30) days after entry of the judgment or order; or (ii) if there is an appeal from the

judgment or order, the later of (a) the date of final dismissal of all such appeals, or the final




                                                 8
      Case
       Case1:15-cv-11775-GAO
            1:15-cv-11775-GAO Document
                               Document77-1 Filed09/13/19
                                        97 Filed  07/06/18 Page
                                                            Page21
                                                                 10ofof116
                                                                        104



dismissal of any proceeding on certiorari or otherwise, or (b) the date the judgment or order is

finally affirmed on an appeal, the expiration of the time to file a petition for a writ of certiorari or

other form of review, or the denial of a writ of certiorari or other form of review, and, if

certiorari or other form of review is granted, the date of final affirmance following review

pursuant to that grant. However, any appeal or proceeding seeking subsequent judicial review

pertaining solely to an order issued with respect to (i) attorneys’ fees, costs or expenses, or

(ii) the plan of allocation of Settlement proceeds (as submitted or subsequently modified), shall

not in any way delay or preclude a judgment from becoming Final.

                (v)   “Immediate Family” means children, stepchildren, parents, stepparents,

spouses, siblings, mothers-in-law, fathers-in-law, sons-in-law, daughters-in-law, brothers-in-law,

and sisters-in-law. As used in this paragraph, “spouse” shall mean a husband, a wife, or a

partner in a state-recognized domestic relationship or civil union.

                (w)   “Individual Defendants” means Hari Ravichandran and Tivanka Ellawala.

                (x)   “Investment Vehicle” means any investment company, pooled investment

fund or customer account of or advised by the Goldman Sachs Group, Inc. or its affiliates

(“Goldman”), including but not limited to mutual fund families, exchange-traded funds, funds of

funds, and hedge funds, in which Goldman has or may have a direct or indirect interest or as to

which its affiliates may act as an investment advisor or custodian but of which Goldman or any

of its respective affiliates is not a majority owner or does not hold a majority beneficial interest.

                (y)   “Judgment” means the final judgment, substantially in the form attached

hereto as Exhibit B, to be entered by the Court approving the Settlement.

                (z)   “Lead Counsel” means the law firm of Glancy Prongay & Murray LLP.

                (aa) “Lead Plaintiff” means Court-appointed Plaintiff Christopher Machado.




                                                   9
      Case
       Case1:15-cv-11775-GAO
            1:15-cv-11775-GAO Document
                               Document77-1 Filed09/13/19
                                        97 Filed  07/06/18 Page
                                                            Page22
                                                                 11ofof116
                                                                        104



               (bb) “Liaison Counsel” means the law firm of Block & Leviton LLP.

               (cc) “Litigation Expenses” means costs and expenses incurred in connection

with commencing, prosecuting and settling the Action (which may include the costs and

expenses of Plaintiffs directly related to their representation of the Settlement Class), for which

Lead Counsel intends to apply to the Court for reimbursement from the Settlement Fund.

               (dd) “Net Settlement Fund” means the Settlement Fund less: (i) any Taxes;

(ii) any Notice and Administration Costs; (iii) any Litigation Expenses awarded by the Court;

and (iv) any attorneys’ fees awarded by the Court.

               (ee) “Notice” means the Notice of (I) Pendency of Class Action, Certification of

Settlement Class, and Proposed Settlement; (II) Settlement Fairness Hearing; and (III) Motion

for an Award of Attorneys’ Fees and Reimbursement of Litigation Expenses, substantially in the

form attached hereto as Exhibit 1 to Exhibit A, which shall be made available online at a website

maintained by the Claims Administrator or mailed to Settlement Class Members upon request.

               (ff)   “Notice and Administration Costs” means the costs, fees and expenses that

are incurred by the Claims Administrator and/or Lead Counsel in connection with: (i) providing

notices to the Settlement Class; and (ii) administering the Settlement, including but not limited to

the Claims process, as well as the costs, fees and expenses incurred in connection with the

Escrow Account.

               (gg) “Officer” means any officer as that term is defined in Exchange Act Rule

16a-1(f).

               (hh) “Parties” means Defendants and Plaintiffs, on behalf of themselves and the

Settlement Class.

               (ii)   “Plaintiffs” means Lead Plaintiff and Plaintiff Michael Rubin, collectively.




                                                10
      Case
       Case1:15-cv-11775-GAO
            1:15-cv-11775-GAO Document
                               Document77-1 Filed09/13/19
                                        97 Filed  07/06/18 Page
                                                            Page23
                                                                 12ofof116
                                                                        104



                (jj)   “Plaintiffs’ Counsel” means Lead Counsel and all other legal counsel who,

at the direction and under the supervision of Lead Counsel, performed services on behalf of the

Settlement Class in the Action, including Liaison Counsel, Block & Leviton LLP.

                (kk) “Plaintiffs’ Releasees” means Plaintiffs, all other plaintiffs in the Action,

their respective attorneys, and all other Settlement Class Members, and each of the foregoing’s

predecessors, successors, past, present and future parents, subsidiaries and affiliates, and the

respective past or present general partners, limited partners, principals, members, officers,

directors, trustees, employees, agents, servants, attorneys, accountants, auditors, underwriters,

investment advisors, insurers, co-insurers, reinsurers and related or affiliated entities of the

foregoing, in their capacities as such.

                (ll)   “Plan of Allocation” means the proposed plan of allocation of the Net

Settlement Fund set forth in the Notice.

                (mm) “Postcard Notice” means the Postcard Notice of (I) Pendency of Class

Action, Certification of Settlement Class, and Proposed Settlement; (II) Settlement Fairness

Hearing; and (III) Motion for an Award of Attorneys’ Fees and Reimbursement of Litigation

Expenses, substantially in the form attached hereto as Exhibit 4 to Exhibit A, which is to be

mailed to Settlement Class Members.

                (nn) “Preliminary Approval Order” means the order, substantially in the form

attached hereto as Exhibit A, to be entered by the Court preliminarily approving the Settlement

and directing that notice of the Settlement be provided to the Settlement Class.

                (oo) “Released Claims” means all Released Defendants’ Claims and all

Released Plaintiffs’ Claims.




                                                11
      Case
       Case1:15-cv-11775-GAO
            1:15-cv-11775-GAO Document
                               Document77-1 Filed09/13/19
                                        97 Filed  07/06/18 Page
                                                            Page24
                                                                 13ofof116
                                                                        104



               (pp) “Released Defendants’ Claims” means all individual, representative and

class claims, causes of action or rights of recovery of every nature and description, whether

known claims or Unknown Claims, whether direct or indirect, asserted or unasserted, foreseen or

unforeseen, matured or unmatured, contingent or vested, whether arising under federal, state,

local, statutory, common, foreign or other law, rule or regulation that arise out of or relate in any

way to the institution, prosecution, or settlement of the claims against Defendants. Released

Defendants’ Claims do not include any claims relating to the enforcement of the Settlement or

any claims against any person or entity who or which submits a request for exclusion from the

Settlement Class that is accepted by the Court.

               (qq) “Released Plaintiffs’ Claims” means all individual, representative and class

claims, causes of action or rights of recovery of every nature and description, whether known

claims or Unknown Claims, direct or indirect, asserted or unasserted, foreseen or unforeseen,

matured or unmatured, contingent or vested, whether arising under federal, state, local, statutory,

common, foreign or other law, rule or regulation, that Plaintiffs or any other member of the

Settlement Class (i) asserted in the Third Amended Class Action Complaint for Violations of the

Securities Laws (the “TAC”), or (ii) could have asserted or could in the future assert in any court

or forum based upon, relating to or arising from the allegations, transactions, facts, matters or

occurrences, errors, representations, actions, failures to act or omissions that were alleged, set

forth, or referred to in the TAC and that relate in any way, directly or indirectly, to the holding,

purchase, or sale of Endurance common stock during the Settlement Class Period. Released

Plaintiffs’ Claims do not include: (i) any claims relating to the enforcement of the Settlement; (ii)

any claims that as of the date hereof are or were asserted in McGee et al. v. Constant Contact,




                                                  12
      Case
       Case1:15-cv-11775-GAO
            1:15-cv-11775-GAO Document
                               Document77-1 Filed09/13/19
                                        97 Filed  07/06/18 Page
                                                            Page25
                                                                 14ofof116
                                                                        104



Inc. et al., Case No. 15 Civ. 13114 (MLW) (D. Mass.); and (iii) any claims of any person or

entity who or which submits a request for exclusion that is accepted by the Court.

                (rr)   “Releasee(s)” means each and any of the Defendants’ Releasees and each

and any of the Plaintiffs’ Releasees.

                (ss)   “Releases” means the releases set forth in ¶¶ 5-6 of this Stipulation.

                (tt)    “Settlement” means the settlement between Plaintiffs and Defendants on

the terms and conditions set forth in this Stipulation.

                (uu)    “Settlement Amount” means $18,650,000 in cash.

                (vv) “Settlement Class” means all persons and/or entities who or which

purchased or otherwise acquired Endurance common stock during the period of October 25,

2013 through December 16, 2015, inclusive, including all persons and entities who purchased or

otherwise acquired Endurance common stock pursuant and/or traceable to the registered public

offering conducted on or about October 25, 2013, and who were injured thereby. Excluded from

the Settlement Class are: (I) Defendants; (II) members of the Immediate Families of each of the

Individual Defendants; (III) the subsidiaries and affiliates of Endurance; (IV) any person or

entity who is, or during the Class Period was, a chief executive officer, executive vice president,

senior vice president, chief financial officer, principal accounting officer (or if there is no such

accounting officer, the controller), director, or controlling person of Endurance; (V) any entity in

which any Defendant has a controlling interest; and (VI) the legal representatives, heirs,

successors and assigns of any such excluded party; provided, however, that any Investment

Vehicle shall not be excluded from the Settlement Class. Also excluded from the Settlement

Class are any persons and entities who or which exclude themselves by submitting a request for

exclusion that is accepted by the Court.




                                                 13
      Case
       Case1:15-cv-11775-GAO
            1:15-cv-11775-GAO Document
                               Document77-1 Filed09/13/19
                                        97 Filed  07/06/18 Page
                                                            Page26
                                                                 15ofof116
                                                                        104



                  (ww) “Settlement Class Member” means each person and entity who or which is

a member of the Settlement Class.

                  (xx) “Settlement Class Period” means the period between October 25, 2013 and

December 16, 2015, inclusive.

                  (yy) “Settlement Fund” means the Settlement Amount plus any and all interest

earned thereon.

                  (zz) “Settlement Hearing” means the hearing set by the Court under

Rule 23(e)(2) of the Federal Rules of Civil Procedure to consider final approval of the

Settlement.

                  (aaa) “Summary Notice” means the Summary Notice of: (I) Pendency of Class

Action, Certification of Settlement Class, and Proposed Settlement; (II) Settlement Fairness

Hearing; and (III) Motion for an Award of Attorneys’ Fees and Reimbursement of Litigation

Expenses, substantially in the form attached hereto as Exhibit 3 to Exhibit A, to be published as

set forth in the Preliminary Approval Order.

                  (bbb) “TAC” means the Third Amended Class Action Complaint for Violations

of the Securities Laws filed in this Action on June 30, 2017.

                  (ccc) “Taxes” means: (i) all federal, state and/or local taxes of any kind

(including any interest or penalties thereon) on any income earned by the Settlement Fund;

(ii) the expenses and costs incurred by Lead Counsel in connection with determining the amount

of, and paying, any taxes owed by the Settlement Fund (including, without limitation, expenses

of tax attorneys and accountants); and (iii) all taxes imposed on payments by the Settlement

Fund, including withholding taxes.




                                                14
      Case
       Case1:15-cv-11775-GAO
            1:15-cv-11775-GAO Document
                               Document77-1 Filed09/13/19
                                        97 Filed  07/06/18 Page
                                                            Page27
                                                                 16ofof116
                                                                        104



               (ddd) “Unknown Claims” means any Released Plaintiffs’ Claims which any

Plaintiff or any other Settlement Class Member does not know or suspect to exist in his, her or its

favor at the time of the release of such claims, and any Released Defendants’ Claims which any

Defendant or any other Defendants’ Releasees does not know or suspect to exist in his, her, or its

favor at the time of the release of such claims, which, if known by him, her or it, might have

affected his, her or its decision(s) with respect to this Settlement. With respect to any and all

Released Claims, the Parties stipulate and agree that, upon the Effective Date of the Settlement,

Plaintiffs and Defendants shall expressly waive, and each of the other Settlement Class Members

and each of the other Defendants’ Releasees shall be deemed to have waived, and by operation

of the Judgment or the Alternate Judgment, if applicable, shall have expressly waived, any and

all provisions, rights, and benefits conferred by any law of any state or territory of the United

States, or principle of common law or foreign law, which is similar, comparable, or equivalent to

California Civil Code §1542, which provides:

       A general release does not extend to claims which the creditor does not know or
       suspect to exist in his or her favor at the time of executing the release, which if
       known by him or her must have materially affected his or her settlement with the
       debtor.

Plaintiffs and Defendants acknowledge, and each of the other Settlement Class Members and

each of the other Defendants’ Releasees shall be deemed by operation of law to have

acknowledged, that the foregoing waiver was separately bargained for and a key element of the

Settlement.

                                   CLASS CERTIFICATION

       2.      Solely for purposes of the Settlement and for no other purpose, the Parties

stipulate and agree to: (a) certification of the Action as a class action pursuant to Rules 23(a) and

23(b)(3) of the Federal Rules of Civil Procedure on behalf of the Settlement Class;



                                                 15
      Case
       Case1:15-cv-11775-GAO
            1:15-cv-11775-GAO Document
                               Document77-1 Filed09/13/19
                                        97 Filed  07/06/18 Page
                                                            Page28
                                                                 17ofof116
                                                                        104



(b) certification of Plaintiffs as Class Representatives for the Settlement Class; and

(c) appointment of Lead Counsel as Class Counsel for the Settlement Class pursuant to

Rule 23(g) of the Federal Rules of Civil Procedure.

                       PRELIMINARY APPROVAL OF SETTLEMENT

       3.      Within ten (10) business days of execution of this Stipulation, Plaintiffs will move

for preliminary approval of the Settlement, certification of the Settlement Class for settlement

purposes only, and the scheduling of a hearing for consideration of final approval of the

Settlement (“Preliminary Approval Motion”). Plaintiffs shall cooperate in good faith to address

any comments or concerns of the Defendants with respect to the Preliminary Approval Motion.

Concurrently with filing the Preliminary Approval Motion, Plaintiffs shall apply to the Court for

entry of the Preliminary Approval Order.        Defendants shall not oppose the entry of the

Preliminary Approval Order.

                                   RELEASE OF CLAIMS

       4.      The obligations incurred pursuant to this Stipulation are in consideration of:

(i) the full and final disposition of the Action as against Defendants; and (ii) the Releases

provided for herein.

       5.      Pursuant to the Judgment, or the Alternate Judgment, if applicable, without

further action by anyone, upon the Effective Date of the Settlement, the Plaintiffs and the other

members of the Settlement Class, on behalf of themselves and each of their respective legal

representatives, heirs, executors, successors and assigns in their capacities as such, shall be

deemed to have, and by operation of law and of the judgment shall have, fully, finally and

forever compromised, settled, remised, released, resolved, relinquished, waived and forever

discharged Defendants and the other Defendants’ Releasees, and each of their respective legal




                                                16
      Case
       Case1:15-cv-11775-GAO
            1:15-cv-11775-GAO Document
                               Document77-1 Filed09/13/19
                                        97 Filed  07/06/18 Page
                                                            Page29
                                                                 18ofof116
                                                                        104



representatives, heirs, executors, successors, assigns in their capacities as such, of and from each

and every Released Plaintiffs’ Claim, and shall forever be barred and enjoined from prosecuting

any or all of the Released Plaintiffs’ Claims against any of the Defendants or any of the other

Defendants’ Releasees. This Release shall not apply to any Excluded Claim.

       6.      Pursuant to the Judgment, or the Alternate Judgment, if applicable, without

further action by anyone, upon the Effective Date of the Settlement, Defendants, on behalf of

themselves and each of their respective legal representatives, heirs, executors, predecessors,

successors and assigns in their capacities as such, shall be deemed to have, and by operation of

law and of the judgment shall have, fully, finally and forever compromised, settled, remised,

released, resolved, relinquished, waived and discharged Plaintiffs and the other Plaintiffs’

Releasees, and each of their respective legal representatives, heirs, executors, successors, assigns

in their capacities as such, of and from each and every Released Defendants’ Claim, and shall

forever be barred and enjoined from prosecuting any or all of the Released Defendants’ Claims

against any of the Plaintiffs or any of the other Plaintiffs’ Releasees. This Release shall not

apply to any person or entity who or which submits a request for exclusion from the Settlement

Class that is accepted by the Court.

       7.      Notwithstanding ¶¶ 5-6 above, nothing in the Judgment, or the Alternate

Judgment, if applicable, shall bar any action by any of the Parties to enforce or effectuate the

terms of this Stipulation or the Judgment, or Alternate Judgment, if applicable.

                          THE SETTLEMENT CONSIDERATION

       8.      In consideration of the settlement of the Released Plaintiffs’ Claims against

Defendants and the other Defendants’ Releasees, Endurance shall pay or cause to be paid the

Settlement Amount into the Escrow Account within the later of thirty (30) calendar days after




                                                17
      Case
       Case1:15-cv-11775-GAO
            1:15-cv-11775-GAO Document
                               Document77-1 Filed09/13/19
                                        97 Filed  07/06/18 Page
                                                            Page30
                                                                 19ofof116
                                                                        104



(a) preliminary approval or (b) receipt by Endurance and its insurers of all information necessary

to permit them to make payment by wire and/or check (payee, tax identification number, wire

transfer instructions, and address for physical delivery of a check with the contact person’s name

and telephone number, and an executed Form W-9 for the recipient of the deposit); provided,

however, that Endurance must, no later than two (2) business days after the filing of the

Preliminary Approval Motion, provide Lead Counsel for Plaintiffs with the contact information

(including email addresses) for the persons to whom the above-noted information is to be

provided.

                                USE OF SETTLEMENT FUND

       9.      The Settlement Fund shall be used to pay: (a) any Taxes; (b) any Notice and

Administration Costs; (c) any Litigation Expenses awarded by the Court; and (d) any attorneys’

fees awarded by the Court. The balance remaining in the Settlement Fund, that is, the Net

Settlement Fund, shall be distributed to Authorized Claimants as provided in ¶¶ 18-29 below.

       10.     Except as provided herein or pursuant to orders of the Court, the Net Settlement

Fund shall remain in the Escrow Account prior to the Effective Date. All funds held by the

Escrow Agent shall be deemed to be in the custody of the Court and shall remain subject to the

jurisdiction of the Court until such time as the funds shall be distributed or returned pursuant to

the terms of this Stipulation and/or further order of the Court. The Escrow Agent shall invest

any funds in the Escrow Account exclusively in United States Treasury Bills (or a mutual fund

invested solely in such instruments) and shall collect and reinvest all interest accrued thereon in

the same manner, except that any residual cash balances up to the amount that is insured by the

FDIC may be deposited in any account that is fully insured by the FDIC. In the event that the

yield on United States Treasury Bills is negative, in lieu of purchasing such Treasury Bills, all or




                                                18
      Case
       Case1:15-cv-11775-GAO
            1:15-cv-11775-GAO Document
                               Document77-1 Filed09/13/19
                                        97 Filed  07/06/18 Page
                                                            Page31
                                                                 20ofof116
                                                                        104



any portion of the funds held by the Escrow Agent may be deposited in any account that is fully

insured by the FDIC or backed by the full faith and credit of the United States. Additionally, if

short-term placement of the funds is necessary, all or any portion of the funds held by the Escrow

Agent may be deposited in any account that is fully insured by the FDIC or backed by the full

faith and credit of the United States. The Escrow Agreement shall provide that until the Escrow

Agent receives joint notification from Lead Counsel and Endurance’s Counsel that the Effective

Date of the Settlement has occurred, all withdrawal instructions from the Escrow Account, other

than the payment of Taxes and Notice and Administrative Costs up to $300,000, shall require a

signature from Endurance’s Counsel.

       11.     The Parties agree that the Settlement Fund is intended to be a Qualified

Settlement Fund within the meaning of Treasury Regulation § 1.468B-1 and that Lead Counsel,

as administrator of the Settlement Fund within the meaning of Treasury Regulation § 1.468B-

2(k)(3), shall be solely responsible for filing or causing to be filed all informational and other tax

returns as may be necessary or appropriate (including, without limitation, the returns described in

Treasury Regulation § 1.468B-2(k)) for the Settlement Fund.            Lead Counsel shall also be

responsible for causing payment to be made from the Settlement Fund of any Taxes owed with

respect to the Settlement Fund. The Defendants and the other Defendants’ Releasees shall not

have any liability or responsibility for any such Taxes. Upon written request, Defendants will

provide to Lead Counsel the statement described in Treasury Regulation § 1.468B-3(e). Lead

Counsel, as administrator of the Settlement Fund within the meaning of Treasury Regulation §

1.468B-2(k)(3), shall timely make such elections as are necessary or advisable to carry out this

paragraph, including, as necessary, making a “relation back election,” as described in Treasury

Regulation § 1.468B-1(j), to cause the Qualified Settlement Fund to come into existence at the




                                                 19
      Case
       Case1:15-cv-11775-GAO
            1:15-cv-11775-GAO Document
                               Document77-1 Filed09/13/19
                                        97 Filed  07/06/18 Page
                                                            Page32
                                                                 21ofof116
                                                                        104



earliest allowable date, and shall take or cause to be taken all actions as may be necessary or

appropriate in connection therewith.

       12.     All Taxes shall be paid out of the Settlement Fund, and shall be timely paid by the

Escrow Agent pursuant to the disbursement instructions to be set forth in the Escrow Agreement,

and without further order of the Court. Any tax returns prepared for the Settlement Fund (as well

as the election set forth therein) shall be consistent with the previous paragraph and in all events

shall reflect that all Taxes on the income earned by the Settlement Fund shall be paid out of the

Settlement Fund as provided herein. The Defendants and the other Defendants’ Releasees shall

have no responsibility or liability for the acts or omissions of Lead Counsel or its agents with

respect to the payment of Taxes, as described herein.

       13.     The Settlement is not a claims-made settlement. Upon the occurrence of the

Effective Date, no Defendant, Defendants’ Releasee, or any other person or entity who or which

paid any portion of the Settlement Amount shall have any right to the return of the Settlement

Fund or any portion thereof for any reason whatsoever, including without limitation, the number

of Claim Forms submitted, the collective amount of Recognized Claims of Authorized

Claimants, the percentage of recovery of losses, or the amounts to be paid to Authorized

Claimants from the Net Settlement Fund.

       14.     Notwithstanding the fact that the Effective Date of the Settlement has not yet

occurred, Lead Counsel may pay from the Escrow Account all Notice and Administration Costs

reasonably and actually incurred, paid or payable, up to $300,000 without further approval from

Defendants or further order of the Court.       Such costs and expenses shall include, without

limitation, the actual costs of printing and mailing the Postcard Notice, publishing the Summary

Notice, reimbursements to nominee owners for forwarding the Postcard Notice to their beneficial




                                                20
      Case
       Case1:15-cv-11775-GAO
            1:15-cv-11775-GAO Document
                               Document77-1 Filed09/13/19
                                        97 Filed  07/06/18 Page
                                                            Page33
                                                                 22ofof116
                                                                        104



owners, the administrative expenses incurred and fees charged by the Claims Administrator in

connection with providing notice, administering the Settlement (including processing the

submitted Claims), and the fees, if any, of the Escrow Agent. Payment, prior to the Effective

Date, of any additional Notice and Administration Costs shall be subject to approval by

Endurance, not to be unreasonably withheld. Any dispute concerning whether a failure to

provide approval was reasonable shall be submitted to the mediator, Judge Daniel Weinstein

(Ret.), whose decision shall be binding upon the Parties. In the event that the Settlement is

terminated pursuant to the terms of this Stipulation, all Notice and Administration Costs paid or

incurred, including any related fees, shall not be returned or repaid to Endurance or its insurers.

                    ATTORNEYS’ FEES AND LITIGATION EXPENSES

       15.     Lead Counsel will apply to the Court for a collective award of attorneys’ fees to

Plaintiffs’ Counsel to be paid from (and out of) the Settlement Fund. Lead Counsel also will

apply to the Court for reimbursement of Litigation Expenses, which may include a request for

reimbursement of Plaintiffs’ costs and expenses directly related to their representation of the

Settlement Class, to be paid from (and out of) the Settlement Fund. Lead Counsel’s application

for an award of attorneys’ fees and/or Litigation Expenses is not the subject of any agreement

between Defendants and Plaintiffs other than what is set forth in this Stipulation.

       16.     Any attorneys’ fees and Litigation Expenses that are awarded by the Court shall

be paid to Lead Counsel immediately upon award, notwithstanding the existence of any timely

filed objections thereto, or potential for appeal therefrom, or collateral attack on the Settlement

or any part thereof, subject to Plaintiffs’ Counsel’s obligation to be jointly and severally liable to

make appropriate refunds or repayments to the Settlement Fund (including the net interest that

would have been earned if the amounts paid had remained in the Escrow Account) if the




                                                 21
      Case
       Case1:15-cv-11775-GAO
            1:15-cv-11775-GAO Document
                               Document77-1 Filed09/13/19
                                        97 Filed  07/06/18 Page
                                                            Page34
                                                                 23ofof116
                                                                        104



Settlement is terminated pursuant to the terms of this Stipulation or if, as a result of any appeal or

further proceedings on remand, or successful collateral attack, the award of attorneys’ fees

and/or Litigation Expenses is reduced or reversed and such order reducing or reversing the award

has become Final. Lead Counsel shall make the appropriate refund or repayment in full no later

than thirty (30) calendar days after: (a) receiving from Endurance’s Counsel notice of the

termination of the Settlement; or (b) any order reducing or reversing the award of attorneys’ fees

and/or Litigation Expenses has become Final. An award of attorneys’ fees and/or Litigation

Expenses is not a necessary term of this Stipulation and is not a condition of the Settlement

embodied herein. Neither Plaintiffs, nor Lead Counsel, nor Liaison Counsel may cancel or

terminate the Settlement based on this Court’s or any appellate court’s ruling with respect to

attorneys’ fees and/or Litigation Expenses. Defendants shall take no position with respect to

Plaintiffs’ Counsel’s requested (a) attorneys’ fees and expenses, and (b) reimbursement of

Plaintiffs’ reasonable costs and expenses (including lost wages) directly relating to the

representation of the Settlement Class.

       17.     Lead Counsel shall allocate the attorneys’ fees awarded amongst Plaintiffs’

Counsel in a manner which it, in good faith, believes reflects the contributions of such counsel to

the institution, prosecution and settlement of the Action. Defendants and the other Defendants’

Releasees shall have no responsibility for or liability whatsoever with respect to the allocation or

award of attorneys’ fees or Litigation Expenses. The attorneys’ fees and Litigation Expenses

that are awarded to Plaintiffs’ Counsel shall be payable solely from the Escrow Account.

                     NOTICE AND SETTLEMENT ADMINISTRATION

       18.     As part of the Preliminary Approval Order, Plaintiffs shall seek appointment of a

Claims Administrator. The Claims Administrator shall administer the Settlement, including but




                                                 22
      Case
       Case1:15-cv-11775-GAO
            1:15-cv-11775-GAO Document
                               Document77-1 Filed09/13/19
                                        97 Filed  07/06/18 Page
                                                            Page35
                                                                 24ofof116
                                                                        104



not limited to the process of receiving, reviewing and approving or denying Claims, under Lead

Counsel’s supervision and subject to the jurisdiction of the Court. Other than Endurance’s

obligation to provide CAFA Notice and its securities holders’ records as provided in ¶ 19 below,

none of the Defendants, nor any other Defendants’ Releasees, shall have any involvement in or

any responsibility, authority or liability whatsoever for the selection of the Claims Administrator,

the Plan of Allocation, the administration of the Settlement, the Claims process, or disbursement

of the Net Settlement Fund, and shall have no liability whatsoever to any person or entity,

including, but not limited to, Plaintiffs, any other Settlement Class Members or Plaintiffs’

Counsel in connection with the foregoing.          Defendants’ Counsel shall cooperate in the

administration of the Settlement to the extent reasonably necessary to effectuate its terms.

       19.     In accordance with the terms of the Preliminary Approval Order to be entered by

the Court, Lead Counsel shall cause the Claims Administrator to mail the Postcard Notice to

those members of the Settlement Class as may be identified through reasonable effort. Lead

Counsel shall also cause the Claims Administrator to: (a) post downloadable copies of the Notice

and Claim Form online at www.EnduranceSecuritiesLitigation.com; and (b) have the Summary

Notice published in accordance with the terms of the Preliminary Approval Order to be entered

by the Court. For the purposes of identifying and providing notice to the Settlement Class,

within ten (10) business days of the date of entry of the Preliminary Approval Order, Endurance

shall provide or cause to be provided to the Claims Administrator in electronic format (at no cost

to the Settlement Fund, Lead Counsel or the Claims Administrator) its security lists (consisting

of names and addresses) of the holders of the Endurance common stock during the Settlement

Class Period. Defendants shall determine the form of notice to be provided for the purpose of

satisfying the requirements of the Class Action Fairness Act (“CAFA Notice”), 28 U.S.C. §




                                                23
      Case
       Case1:15-cv-11775-GAO
            1:15-cv-11775-GAO Document
                               Document77-1 Filed09/13/19
                                        97 Filed  07/06/18 Page
                                                            Page36
                                                                 25ofof116
                                                                        104



1715, and the identity of those who will receive the CAFA Notice. The claims administrator

shall, at Defendants’ expense, mail the CAFA Notice, and shall submit an affidavit describing

the efforts taken to effect such notice.

       20.     The Claims Administrator shall receive Claims and determine first, whether the

Claim is a valid Claim, in whole or part, and second, each Authorized Claimant’s pro rata share

of the Net Settlement Fund based upon each Authorized Claimant’s Recognized Claim compared

to the total Recognized Claims of all Authorized Claimants (as set forth in the Plan of Allocation

set forth in the Notice attached hereto as Exhibit 1 to Exhibit A, or in such other plan of

allocation as the Court approves).

       21.     The Plan of Allocation proposed in the Notice is not a necessary term of the

Settlement or of this Stipulation and it is not a condition of the Settlement or of this Stipulation

that any particular plan of allocation be approved by the Court. Plaintiffs and Lead Counsel may

not cancel or terminate the Settlement (or this Stipulation) based on this Court’s or any appellate

court’s ruling with respect to the Plan of Allocation or any other plan of allocation in this Action.

Defendants and the other Defendants’ Releasees shall not object in any way to the Plan of

Allocation or any other plan of allocation in this Action.          No Defendant, nor any other

Defendants’ Releasees, shall have any involvement with or liability, obligation or responsibility

whatsoever for the application of the Court-approved plan of allocation.

       22.     Any Settlement Class Member who does not submit a valid Claim Form will not

be entitled to receive any distribution from the Net Settlement Fund, but will otherwise be bound

by all of the terms of this Stipulation and Settlement, including the terms of the Judgment or, the

Alternate Judgment, if applicable, to be entered in the Action and the releases provided for

herein and therein, and will be permanently barred and enjoined from bringing any action, claim,




                                                 24
         Case
          Case1:15-cv-11775-GAO
               1:15-cv-11775-GAO Document
                                  Document77-1 Filed09/13/19
                                           97 Filed  07/06/18 Page
                                                               Page37
                                                                    26ofof116
                                                                           104



or other proceeding of any kind against the Defendants and the other Defendants’ Releasees with

respect to the Released Plaintiffs’ Claims in the event that the Effective Date occurs with respect

to the Settlement.

          23.   Lead Counsel shall be responsible for supervising the administration of the

Settlement and the disbursement of the Net Settlement Fund subject to Court approval. No

Defendant, or any other Defendants’ Releasees, shall be permitted to review, contest or object to

any Claim Form, or any decision of the Claims Administrator or Lead Counsel with respect to

accepting or rejecting any Claim for payment by a Settlement Class Member. Lead Counsel

shall have the right, but not the obligation, to waive what it deems to be formal or technical

defects in any Claim Forms submitted in the interests of achieving substantial justice.

          24.   For purposes of determining the extent, if any, to which a Settlement Class

Member shall be entitled to be treated as an Authorized Claimant, the following conditions shall

apply:

                (a)   Each Settlement Class Member shall be required to submit a Claim Form,

substantially in the form attached hereto as Exhibit 2 to Exhibit A, supported by such documents

as are designated therein, including proof of the Claimant’s loss, or such other documents or

proof as the Claims Administrator or Lead Counsel, in their discretion, may deem acceptable;

                (b)   All Claim Forms must be submitted by the date set by the Court in the

Preliminary Approval Order and specified in the Notice. Any Settlement Class Member who

fails to submit a Claim Form by such date shall be forever barred from receiving any distribution

from the Net Settlement Fund or payment pursuant to this Stipulation (unless by Order of the

Court such Settlement Class Member’s Claim Form is accepted), but shall in all other respects be

bound by all of the terms of this Stipulation and the Settlement, including the terms of the




                                                25
      Case
       Case1:15-cv-11775-GAO
            1:15-cv-11775-GAO Document
                               Document77-1 Filed09/13/19
                                        97 Filed  07/06/18 Page
                                                            Page38
                                                                 27ofof116
                                                                        104



Judgment or Alternate Judgment, if applicable, and the Releases provided for herein and therein,

and will be permanently barred and enjoined from bringing any action, claim or other proceeding

of any kind against any Defendant or any other Defendants’ Releasees with respect to any

Released Plaintiffs’ Claim. Provided that it is mailed by the claim-submission deadline, a Claim

Form shall be deemed to be submitted when postmarked, if received with a postmark indicated

on the envelope and if mailed by first-class mail and addressed in accordance with the

instructions thereon. In all other cases, the Claim Form shall be deemed to have been submitted

on the date when actually received by the Claims Administrator;

               (c)    Each Claim Form shall be submitted to and reviewed by the Claims

Administrator who shall determine in accordance with this Stipulation and the plan of allocation

the extent, if any, to which each Claim shall be allowed, subject to review by the Court pursuant

to subparagraph (e) below as necessary;

               (d)    Claim Forms that do not meet the submission requirements may be

rejected.   Prior to rejecting a Claim in whole or in part, the Claims Administrator shall

communicate with the Claimant in writing, to give the Claimant the chance to remedy any

curable deficiencies in the Claim Form submitted. The Claims Administrator shall notify, in a

timely fashion and in writing, all Claimants whose Claim the Claims Administrator proposes to

reject in whole or in part, setting forth the reasons therefor, and shall indicate in such notice that

the Claimant whose Claim is to be rejected has the right to a review by the Court if the Claimant

so desires and complies with the requirements of subparagraph (e) below; and

               (e)    If any Claimant whose Claim has been rejected in whole or in part desires

to contest such rejection, the Claimant must, within twenty (20) days after the date of mailing of

the notice required in subparagraph (d) above, serve upon the Claims Administrator a notice and




                                                 26
        Case
         Case1:15-cv-11775-GAO
              1:15-cv-11775-GAO Document
                                 Document77-1 Filed09/13/19
                                          97 Filed  07/06/18 Page
                                                              Page39
                                                                   28ofof116
                                                                          104



statement of reasons indicating the Claimant’s grounds for contesting the rejection along with

any supporting documentation, and requesting a review thereof by the Court. If a dispute

concerning a Claim cannot be otherwise resolved, Lead Counsel shall thereafter present the

request for review to the Court.

         25.   Each Claimant shall be deemed to have submitted to the jurisdiction of the Court

with respect to the Claimant’s Claim, and the Claim will be subject to investigation and

discovery under the Federal Rules of Civil Procedure, provided, however, that such investigation

and discovery shall be limited to that Claimant’s status as a Settlement Class Member and the

validity and amount of the Claimant’s Claim. No discovery shall be allowed on the merits of this

Action or of the Settlement in connection with the processing of Claim Forms.

         26.   Lead Counsel will apply to the Court, on notice to Defendants’ Counsel, for a

Class    Distribution   Order:     (a)   approving    the   Claims   Administrator’s   administrative

determinations concerning the acceptance and rejection of the Claims submitted; (b) approving

payment of any administration fees and expenses associated with the administration of the

Settlement from the Escrow Account; and (c) if the Effective Date has occurred, directing

payment of the Net Settlement Fund to Authorized Claimants from the Escrow Account.

         27.   Payment pursuant to the Class Distribution Order shall be final and conclusive

against all Settlement Class Members. All Settlement Class Members whose Claims are not

approved by the Court for payment shall be barred from participating in distributions from the

Net Settlement Fund, but otherwise shall be bound by all of the terms of this Stipulation and the

Settlement, including the terms of the Judgment or Alternate Judgment, if applicable, to be

entered in this Action and the Releases provided for herein and therein, and will be permanently




                                                     27
      Case
       Case1:15-cv-11775-GAO
            1:15-cv-11775-GAO Document
                               Document77-1 Filed09/13/19
                                        97 Filed  07/06/18 Page
                                                            Page40
                                                                 29ofof116
                                                                        104



barred and enjoined from bringing any action against any and all Defendants’ Releasees with

respect to any and all of the Released Plaintiffs’ Claims.

       28.     No person or entity shall have any claim against Plaintiffs, Plaintiffs’ Counsel, the

Claims Administrator or any other agent designated by Lead Counsel, or the Defendants’

Releasees and/or their respective counsel, arising from distributions made substantially in

accordance with the Stipulation, the plan of allocation approved by the Court, or any order of the

Court. Plaintiffs and Defendants, and their respective counsel, and Plaintiffs’ damages expert

and all other Releasees shall have no liability whatsoever for the investment or distribution of the

Settlement Fund or the Net Settlement Fund, the plan of allocation, or the determination,

administration, calculation, or payment of any claim or nonperformance of the Claims

Administrator, the payment or withholding of taxes (including interest and penalties) owed by

the Settlement Fund, or any losses incurred in connection therewith.

       29.     All proceedings with respect to the administration, processing and determination

of Claims and the determination of all controversies relating thereto, including disputed

questions of law and fact with respect to the validity of Claims, shall be subject to the

jurisdiction of the Court. All Settlement Class Members and Parties to this Settlement expressly

waive trial by jury (to the extent any such right may exist) and any right of appeal or review with

respect to such determinations.

                                  TERMS OF THE JUDGMENT

       30.     If the Settlement contemplated by this Stipulation is approved by the Court, Lead

Counsel and Defendants’ Counsel shall request that the Court enter a Judgment, substantially in

the form attached hereto as Exhibit B.




                                                28
      Case
       Case1:15-cv-11775-GAO
            1:15-cv-11775-GAO Document
                               Document77-1 Filed09/13/19
                                        97 Filed  07/06/18 Page
                                                            Page41
                                                                 30ofof116
                                                                        104



                  CONDITIONS OF SETTLEMENT AND EFFECT OF
                 DISAPPROVAL, CANCELLATION OR TERMINATION

       31.     The Effective Date of the Settlement shall be deemed to occur on the occurrence

or waiver in writing by all Parties of all of the following events:

               (a)    the Court has entered the Preliminary Approval Order, substantially in the

form set forth in Exhibit A attached hereto, as required by ¶ 3 above;

               (b)    the Settlement Amount has been deposited into the Escrow Account in

accordance with the provisions of ¶ 8 above;

               (c)    Endurance has not exercised its option to terminate the Settlement pursuant

to the provisions of this Stipulation (including the Supplemental Agreement described in ¶ 35

below);

               (d)    Plaintiffs have not exercised their option to terminate the Settlement

pursuant to the provisions of this Stipulation; and

               (e)    the Court has approved the Settlement as described herein, following notice

to the Settlement Class and a hearing, as prescribed by Rule 23 of the Federal Rules of Civil

Procedure, and entered the Judgment and the Judgment has become Final, or the Court has with

the consent of the Parties entered an Alternate Judgment and none of the Parties seek to

terminate the Settlement and the Alternate Judgment has become Final.

       32.     Upon the occurrence of all of the events referenced in ¶ 31 above, any and all

remaining interest or right of Defendants and their insurers in or to the Settlement Fund, if any,

shall be absolutely and forever extinguished and the Releases herein shall be effective.

       33.     If (a) Endurance exercises its right to terminate the Settlement as provided in this

Stipulation; (b) Plaintiffs exercise their right to terminate the Settlement as provided in this




                                                 29
      Case
       Case1:15-cv-11775-GAO
            1:15-cv-11775-GAO Document
                               Document77-1 Filed09/13/19
                                        97 Filed  07/06/18 Page
                                                            Page42
                                                                 31ofof116
                                                                        104



Stipulation; (c) the Court disapproves the Settlement; or (d) the Effective Date as to the

Settlement otherwise fails to occur, then:

                       (i)     The Settlement and the relevant portions of this Stipulation shall be

canceled and terminated.

                       (ii)    Plaintiffs and Defendants shall revert to their respective positions

in the Action as of May 17, 2018.

                       (iii)   The terms and provisions of this Stipulation, with the exception of

this ¶ 33 and ¶¶ 14, 16, 36 and 56, shall have no further force and effect with respect to the

Parties and shall not be used in the Action or in any other proceeding for any purpose, and any

Judgment, or Alternate Judgment, if applicable, or order entered by the Court in accordance with

the terms of this Stipulation shall be treated as vacated, nunc pro tunc.

                       (iv)    Within thirty (30) calendar days after joint written notification of

termination is sent by Defendants’ Counsel and Lead Counsel to the Escrow Agent, the

Settlement Fund (including accrued interest thereon and any funds received by Lead Counsel

consistent with ¶ 16 above), less any Notice and Administration Costs actually incurred, paid or

payable and less any Taxes paid, due or owing shall be refunded by the Escrow Agent to

Endurance (or such other persons or entities as Endurance may direct). In the event that the

funds received by Lead Counsel consistent with ¶ 16 above have not been refunded to the

Settlement Fund within thirty (30) calendar days specified in this paragraph, those funds shall be

refunded by the Escrow Agent to Endurance (or such other persons or entities as Endurance may

direct) immediately upon their deposit into the Escrow Account consistent with ¶ 16 above.

       34.     It is further stipulated and agreed that Plaintiffs, provided they unanimously

agree, and Endurance shall each have the right to terminate the Settlement and this Stipulation,




                                                 30
      Case
       Case1:15-cv-11775-GAO
            1:15-cv-11775-GAO Document
                               Document77-1 Filed09/13/19
                                        97 Filed  07/06/18 Page
                                                            Page43
                                                                 32ofof116
                                                                        104



by providing written notice of their election to do so (“Termination Notice”) to the other Parties

to this Stipulation within thirty (30) days of: (a) the Court’s final refusal to enter the Preliminary

Approval Order in any material respect; (b) the Court’s final refusal to approve the Settlement or

any material part thereof; (c) the Court’s final refusal to enter the Judgment in any material

respect as to the Settlement; (d) the date upon which the Judgment is modified or reversed in any

material respect by the United States Court of Appeals for the First Circuit or the United States

Supreme Court; or (e) the date upon which an Alternate Judgment is modified or reversed in any

material respect by the United States Court of Appeals for the First Circuit or the United States

Supreme Court, and the provisions of ¶ 33 above shall apply.             However, any decision or

proceeding, whether in this Court or any appellate court, with respect to an application for

attorneys’ fees or reimbursement of Litigation Expenses or with respect to any plan of allocation

shall not be considered material to the Settlement, shall not affect the finality of any Judgment or

Alternate Judgment, if applicable, and shall not be grounds for termination of the Settlement.

       35.     In addition to the grounds set forth in ¶ 34 above, Endurance shall have the

unilateral right to terminate the Settlement in the event that Settlement Class Members timely

and validly requesting exclusion from the Settlement Class meet the conditions set forth in

Endurance’s confidential supplemental agreement with Plaintiffs (the “Supplemental

Agreement”), in accordance with the terms of that agreement. Any Settlement Class member

who, as of the date of execution of the Stipulation, has filed an action asserting claims arising out

of or relating to the settled claims will not be included in the calculation of the threshold

termination amount set forth in the Supplemental Agreement. The Supplemental Agreement,

which is being executed concurrently herewith, shall not be filed with the Court and its terms

shall not be disclosed in any other manner (other than the statements herein and in the Notice, to




                                                 31
      Case
       Case1:15-cv-11775-GAO
            1:15-cv-11775-GAO Document
                               Document77-1 Filed09/13/19
                                        97 Filed  07/06/18 Page
                                                            Page44
                                                                 33ofof116
                                                                        104



the extent necessary, or as otherwise provided in the Supplemental Agreement) unless and until

the Court otherwise directs or a dispute arises between Plaintiffs and Endurance concerning its

interpretation or application, in which event the Parties shall submit the Supplemental

Agreement to the Court in camera and request that the Court afford it confidential treatment.

                            NO ADMISSION OF WRONGDOING

       36.     Neither the Term Sheet, this Stipulation (whether or not consummated), including

the exhibits hereto and the Plan of Allocation contained therein (or any other plan of allocation

that may be approved by the Court), the negotiations leading to the execution of the Term Sheet

and this Stipulation, nor any proceedings taken pursuant to or in connection with the Term Sheet,

this Stipulation and/or approval of the Settlement (including any arguments proffered in

connection therewith):

               (a)   shall be offered against any of the Defendants or any of the other

Defendants’ Releasees as evidence of, or construed as, or deemed to be evidence of any

presumption, concession, or admission by any of the Defendants or any of the other Defendants’

Releasees with respect to the truth of any fact alleged by Plaintiffs or the validity of any claim

that was or could have been asserted or the deficiency of any defense that has been or could have

been asserted in this Action or in any other litigation, or of any liability, negligence, fault, or

other wrongdoing of any kind of any of the Defendants or any of the other Defendants’

Releasees or in any way referred to for any other reason as against any of the Defendants or any

of the other Defendants’ Releasees, in any civil, criminal or administrative action or proceeding,

other than such proceedings as may be necessary to effectuate the provisions of this Stipulation;

               (b)   shall be offered against any of the Plaintiffs or any of the other Plaintiffs’

Releasees, as evidence of, or construed as, or deemed to be evidence of any presumption,




                                                32
      Case
       Case1:15-cv-11775-GAO
            1:15-cv-11775-GAO Document
                               Document77-1 Filed09/13/19
                                        97 Filed  07/06/18 Page
                                                            Page45
                                                                 34ofof116
                                                                        104



concession or admission by any of the Plaintiffs’ Releasees that any of their claims are without

merit, that any of the Defendants’ Releasees had meritorious defenses, or that damages

recoverable under the Complaint would not have exceeded the Settlement Amount or with

respect to any liability, negligence, fault or wrongdoing of any kind, or in any way referred to for

any other reason as against any of the Plaintiffs’ Releasees, in any civil, criminal or

administrative action or proceeding, other than such proceedings as may be necessary to

effectuate the provisions of this Stipulation; or

               (c)    shall be construed against any of the Releasees as an admission,

concession, or presumption that the consideration to be given hereunder represents the amount

which could be or would have been recovered after trial;

provided, however, that if this Stipulation is approved by the Court, the Parties and the Releasees

and their respective counsel may refer to it to effectuate the protections from liability granted

hereunder or otherwise to enforce the terms of the Settlement.

                               MISCELLANEOUS PROVISIONS

       37.     All of the exhibits attached hereto are hereby incorporated by reference as though

fully set forth herein. Notwithstanding the foregoing, in the event that there exists a conflict or

inconsistency between the terms of this Stipulation and the terms of any exhibit attached hereto,

the terms of the Stipulation shall prevail.

       38.     Endurance warrants that, as to the payments made or to be made by or on behalf

of it, at the time of entering into this Stipulation and at the time of such payment it, or to its

knowledge any persons or entities contributing to the payment of the Settlement Amount,

was/were not insolvent, nor will the payment required to be made by or on behalf of it to its

knowledge render it/them insolvent, within the meaning of and/or for the purposes of the United




                                                    33
      Case
       Case1:15-cv-11775-GAO
            1:15-cv-11775-GAO Document
                               Document77-1 Filed09/13/19
                                        97 Filed  07/06/18 Page
                                                            Page46
                                                                 35ofof116
                                                                        104



States Bankruptcy Code, including §§ 101 and 547 thereof. This representation is made by

Endurance and not by Endurance’s Counsel.

       39.     In the event of the entry of a final order of a court of competent jurisdiction

determining the transfer of money to the Settlement Fund or any portion thereof by or on behalf

of Defendants to be a preference, voidable transfer, fraudulent transfer or similar transaction and

any portion thereof is required to be returned, and such amount is not promptly deposited into the

Settlement Fund by others, then, at the election of Plaintiffs, Plaintiffs and Defendants shall

jointly move the Court to vacate and set aside the Releases given and the Judgment or Alternate

Judgment, if applicable, entered in favor of Defendants and the other Releasees pursuant to this

Stipulation, in which event the releases and Judgment, or Alternate Judgment, if applicable, shall

be null and void, and the Parties shall be restored to their respective positions in the litigation as

provided in ¶ 33 above and any cash amounts in the Settlement Fund (less any Taxes paid, due or

owing with respect to the Settlement Fund and less any Notice and Administration Costs actually

incurred, paid or payable) shall be returned as provided in ¶ 33.

       40.     The Parties intend this Stipulation and the Settlement to be a final and complete

resolution of all disputes asserted or which could be asserted by Plaintiffs and any other

Settlement Class Members against the Defendants or any of the other Defendants’ Releasees

with respect to the Released Plaintiffs’ Claims. Accordingly, Plaintiffs and their counsel and

Defendants and their counsel agree not to assert in any forum that this Action was brought by

Plaintiffs or defended by Defendants in bad faith or without a reasonable basis. No Party shall

assert any claims of any violation of Rule 11 of the Federal Rules of Civil Procedure relating to

the institution, prosecution, defense, or settlement of this Action. The Parties agree that the

amounts paid and the other terms of the Settlement were negotiated at arm’s-length and in good




                                                 34
      Case
       Case1:15-cv-11775-GAO
            1:15-cv-11775-GAO Document
                               Document77-1 Filed09/13/19
                                        97 Filed  07/06/18 Page
                                                            Page47
                                                                 36ofof116
                                                                        104



faith by the Parties, including through a mediation process supervised and conducted by Judge

Weinstein, and reflect the Settlement that was reached voluntarily after extensive negotiations

and consultation with experienced legal counsel, who were fully competent to assess the

strengths and weaknesses of their respective clients’ claims or defenses.

       41.     While retaining their right to deny that the claims asserted in the Action were

meritorious, Defendants and their counsel, in any statement made to any media representative

(whether or not for attribution) will not assert that the Action was commenced or prosecuted in

bad faith, nor will they deny that the Action was commenced and prosecuted in good faith and is

being settled voluntarily after consultation with competent legal counsel. In all events, Plaintiffs

and their counsel and Defendants and their counsel shall not make any accusations of wrongful

or actionable conduct by either Party concerning the prosecution, defense, and resolution of the

Action, and shall not otherwise suggest that the Settlement constitutes an admission of any claim

or defense alleged.

       42.     The terms of the Settlement, as reflected in this Stipulation, may not be modified

or amended, nor may any of its provisions be waived except by a writing signed on behalf of

both Plaintiffs and Defendants (or their successors-in-interest).

       43.     The headings herein are used for the purpose of convenience only and are not

meant to have legal effect.

       44.     The administration and consummation of the Settlement as embodied in this

Stipulation shall be under the authority of the Court, and the Court shall retain jurisdiction for the

purpose of entering orders providing for awards of attorneys’ fees and Litigation Expenses to

Plaintiffs’ Counsel and enforcing the terms of this Stipulation, including the Plan of Allocation




                                                 35
      Case
       Case1:15-cv-11775-GAO
            1:15-cv-11775-GAO Document
                               Document77-1 Filed09/13/19
                                        97 Filed  07/06/18 Page
                                                            Page48
                                                                 37ofof116
                                                                        104



(or such other plan of allocation as may be approved by the Court) and the distribution of the Net

Settlement Fund to Settlement Class Members.

        45.     The waiver by one Party of any breach of this Stipulation by any other Party shall

not be deemed a waiver of any other prior or subsequent breach of this Stipulation.

        46.     This Stipulation and its exhibits and the Supplemental Agreement constitute the

entire agreement among Plaintiffs and Defendants concerning the Settlement and this Stipulation

and its exhibits. All Parties acknowledge that no other agreements, representations, warranties,

or inducements have been made by any Party hereto concerning this Stipulation, its exhibits or

the Supplemental Agreement other than those contained and memorialized in such documents,

and that they have not relied on any such agreements, representations, warranties or inducements

in entering into this Stipulation.

        47.     This Stipulation may be executed in one or more counterparts, including by

signature transmitted via facsimile, or by a .pdf/.tif image of the signature transmitted via email.

All executed counterparts and each of them shall be deemed to be one and the same instrument.

        48.     This Stipulation shall be binding upon and inure to the benefit of the successors

and assigns of the Parties, including any and all Releasees and any corporation, partnership, or

other entity into or with which any Party hereto may merge, consolidate or reorganize.

        49.     The construction, interpretation, operation, effect and validity of this Stipulation,

the Supplemental Agreement and all documents necessary to effectuate it shall be governed by

the internal laws of the Commonwealth of Massachusetts without regard to conflicts of laws,

except to the extent that federal law requires that federal law govern.

        50.     Any action arising under or to enforce this Stipulation or any portion thereof, shall

be commenced and maintained only in the Court.




                                                 36
      Case
       Case1:15-cv-11775-GAO
            1:15-cv-11775-GAO Document
                               Document77-1 Filed09/13/19
                                        97 Filed  07/06/18 Page
                                                            Page49
                                                                 38ofof116
                                                                        104



       51.     This Stipulation shall not be construed more strictly against one Party than

another merely by virtue of the fact that it, or any part of it, may have been prepared by counsel

for one of the Parties, it being recognized that it is the result of arm’s-length negotiations

between the Parties and all Parties have contributed substantially and materially to the

preparation of this Stipulation.

       52.     All counsel and any other person executing this Stipulation and any of the

exhibits hereto, or any related Settlement documents, warrant and represent that they have the

full authority to do so and that they have the authority to take appropriate action required or

permitted to be taken pursuant to the Stipulation to effectuate its terms.

       53.     Lead Counsel and Defendants’ Counsel agree to cooperate fully with one another

in seeking Court approval of the Preliminary Approval Order and the Settlement, as embodied in

this Stipulation, and to use best efforts to promptly agree upon and execute all such other

documentation as may be reasonably required to obtain final approval by the Court of the

Settlement.

       54.     If any Party is required to give notice to another Party under this Stipulation, such

notice shall be in writing and shall be deemed to have been duly given upon receipt of hand

delivery or facsimile or email transmission, with confirmation of receipt.         Notice shall be

provided as follows:

         If to Plaintiffs or Lead Counsel:         Glancy Prongay & Murray LLP
                                                   Attn: Lionel Z. Glancy
                                                   1925 Century Park East, Ste. 2100
                                                   Los Angeles, California 90067
                                                   Telephone: (310) 201-9150
                                                   Facsimile: (310) 201-9160
                                                   Email: LGlancy@glancylaw.com




                                                 37
      Case
       Case1:15-cv-11775-GAO
            1:15-cv-11775-GAO Document
                               Document77-1 Filed09/13/19
                                        97 Filed  07/06/18 Page
                                                            Page50
                                                                 39ofof116
                                                                        104



        If to Endurance:                         Wilmer Cutler Pickering Hale and Dorr LLP
                                                 Attn: William H. Paine
                                                 60 State Street
                                                 Boston, MA 02109
                                                 Telephone: (617) 526-6000
                                                 Facsimile: (617) 526-5000
                                                 Email: William.Paine@wilmerhale.com

        If to Hari Ravichandran:                 McDermott Will & Emery LLP
                                                 Attn: Mark W. Pearlstein
                                                 28 State Street, Suite 3400
                                                 Boston, MA 02109
                                                 Telephone: (617) 535-4425
                                                 Facsimile: (617) 535-3800
                                                 Email: mpearlstein@mwe.com

        If to Tivanka Ellawala                   Donnelly, Conroy & Gelhaar LLP
                                                 Attn: Matthew N. Kane
                                                 260 Franklin Street, Suite 1600
                                                 Boston, MA 02110
                                                 Telephone: (617) 720-2880
                                                 Facsimile: (617) 720-3554
                                                 Email: mnk@dcglaw.com


       55.    Except as otherwise provided herein, each Party shall bear its or his own costs.

       56.    Whether or not the Stipulation is approved by the Court and whether or not the

Stipulation is consummated, or the Effective Date occurs, the Parties and their counsel shall use

their best efforts to keep all negotiations, discussions, acts performed, agreements, drafts,

documents signed and proceedings in connection with the Stipulation confidential.

       57.    All agreements made and orders entered during the course of this Action relating

to the confidentiality of information shall survive this Settlement.     Within 30 days of the

Effective Date, Plaintiffs shall return or destroy the discovery material produced by Defendants

in connection with the mediation.

       58.    No opinion or advice concerning the tax consequences of the proposed Settlement

to individual Settlement Class Members is being given or will be given by the Parties or their



                                               38
      Case
       Case1:15-cv-11775-GAO
            1:15-cv-11775-GAO Document
                               Document77-1 Filed09/13/19
                                        97 Filed  07/06/18 Page
                                                            Page51
                                                                 40ofof116
                                                                        104



counsel; nor is any representation or warranty in this regard made by virtue of this Stipulation.

Each Settlement Class Member’s tax obligations, and the determination thereof, are the sole

responsibility of the Settlement Class Member, and it is understood that the tax consequences

may vary depending on the particular circumstances of each individual Settlement Class

Member.




       IN WITNESS WHEREOF, the Parties hereto have caused this Stipulation to be

executed, by their duly authorized attorneys, as of July 6, 2018.

                                                   GLANCY PRONGAY & MURRAY LLP



                                                  By: /s/ Lionel Z. Glancy
                                                      Lionel Z. Glancy
                                                  1925 Century Park East, Suite 2100
                                                  Los Angeles, California 90067
                                                  Telephone: (310) 201-9150
                                                  Facsimile: (310) 201-9160
                                                  Email: LGlancy@glancylaw.com

                                                   Lead Counsel for Plaintiffs
                                                   and the Class

                                                   BLOCK & LEVITON LLP
                                                  Jason M. Leviton
                                                  155 Federal Street, Suite 1303
                                                  Boston, Massachusetts 02110
                                                  Telephone: (617) 398-5600
                                                  Facsimile: (617) 507-6020
                                                  Email: jason@blockesq.com

                                                   Liaison Counsel for Plaintiffs
                                                   and the Class




                                                39
Case
 Case1:15-cv-11775-GAO
      1:15-cv-11775-GAO Document
                         Document77-1 Filed09/13/19
                                  97 Filed  07/06/18 Page
                                                      Page52
                                                           41ofof116
                                                                  104



                                   WILMER CUTLER PICKERING HALE
                                   AND DORR LLP



                                   By: /s/ William Paine
                                       William Paine
                                   60 State Street
                                   Boston, MA 02109
                                   Telephone: (617) 526-6000
                                   Facsimile: (617) 526-5000
                                   Email: William.Paine@wilmerhale.com

                                   Counsel for Endurance International Group
                                   Holdings, Inc.


                                   MCDERMOTT WILL & EMERY LLP

                                   By: /s/ Mark W. Pearlstein
                                       Mark W. Pearlstein
                                   28 State Street, Suite 3400
                                   Boston, MA 02109
                                   Telephone: (617) 535-4425
                                   Facsimile: (617) 535-3800
                                   Email: mpearlstein@mwe.com

                                   Counsel for Hari Ravichandran


                                   DONNELLY, CONROY & GELHAAR
                                   LLP

                                   By: /s/ Matthew N. Kane
                                       Matthew N. Kane
                                   260 Franklin Street, Suite 1600
                                   Boston, MA 02110
                                   Telephone: (617) 720-2880
                                   Facsimile: (617) 720-3554
                                   Email: mnk@dcglaw.com

                                   Counsel for Tivanka Ellawala




                                 40
      Case
       Case1:15-cv-11775-GAO
            1:15-cv-11775-GAO Document
                               Document77-1 Filed09/13/19
                                        97 Filed  07/06/18 Page
                                                            Page53
                                                                 42ofof116
                                                                        104




                                                                                         Exhibit A
                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS


 CHRISTOPHER MACHADO, and                          Case No. 1:15-cv-11775-GAO
 MICHAEL RUBIN, Individually and on
 Behalf of All Others Similarly Situated,

                               Plaintiff,          [PROPOSED] ORDER PRELIMINARILY
                                                   APPROVING SETTLEMENT AND
                v.                                 PROVIDING FOR NOTICE

 ENDURANCE INTERNATIONAL
 GROUP HOLDINGS, INC., HARI
 RAVICHANDRAN, and TIVANKA
 ELLAWALA,

                               Defendants.



                  [PROPOSED] ORDER PRELIMINARILY APPROVING
                     SETTLEMENT AND PROVIDING FOR NOTICE

       WHEREAS, a consolidated class action is pending in this Court entitled Machado v.

Endurance International Group Holdings, Inc., et al., Case No. 1:15-cv-11775-GAO (the

“Action”);

       WHEREAS, (a) Lead Plaintiff Christopher Machado and Plaintiff Michael Rubin

(collectively, “Plaintiffs”), on behalf of themselves and the Settlement Class (defined below),

and (b) defendant Endurance International Group Holdings, Inc. (“Endurance”), and defendants

Hari Ravichandran and Tivanka Ellawala (collectively, the “Individual Defendants”; and,

together with Endurance, the “Defendants”; and, together with Endurance and Plaintiffs, the

“Parties”) have determined to settle all claims asserted against Defendants in this Action with

prejudice on the terms and conditions set forth in the Stipulation and Agreement of Settlement

dated July 6, 2018 (the “Stipulation”) subject to approval of this Court (the “Settlement”);
      Case
       Case1:15-cv-11775-GAO
            1:15-cv-11775-GAO Document
                               Document77-1 Filed09/13/19
                                        97 Filed  07/06/18 Page
                                                            Page54
                                                                 43ofof116
                                                                        104



       WHEREAS, Plaintiffs have made an application, pursuant to Rule 23 of the Federal

Rules of Civil Procedure, for an order preliminarily approving the Settlement in accordance with

the Stipulation, certifying the Settlement Class for purposes of the Settlement only, and allowing

notice to Settlement Class Members as more fully described herein;

       WHEREAS, the Court has read and considered: (a) Plaintiffs’ motion for preliminary

approval of the Settlement, and the papers filed and arguments made in connection therewith;

and (b) the Stipulation and the exhibits attached thereto; and

       WHEREAS, unless otherwise defined herein, all capitalized words contained herein shall

have the same meanings as they have in the Stipulation;

       NOW THEREFORE, IT IS HEREBY ORDERED:

       1.      Class Certification for Settlement Purposes – Pursuant to Rule 23(a) and (b)(3)

of the Federal Rules of Civil Procedure, the Court certifies, solely for purposes of effectuating

the proposed Settlement, a Settlement Class consisting of consisting of all persons and/or entities

who or which purchased or otherwise acquired Endurance common stock during the period of

October 25, 2013 through December 16, 2015, inclusive (the “Settlement Class Period”),

including all persons and entities who or which purchased or otherwise acquired Endurance

common stock pursuant and/or traceable to the registered public offering conducted on or about

October 25, 2013, and who were injured thereby. Excluded from the Settlement Class are: (a)

Defendants; (b) members of the Immediate Families of each of the Individual Defendants; (c) the

subsidiaries and affiliates of Endurance; (d) any person or entity who is, or during the Class

Period was, a chief executive officer, executive vice president, senior vice president, chief

financial officer, principal accounting officer (or if there is no such accounting officer, the

controller), director, or controlling person of Endurance; (e) any entity in which any Defendant




                                                 2
      Case
       Case1:15-cv-11775-GAO
            1:15-cv-11775-GAO Document
                               Document77-1 Filed09/13/19
                                        97 Filed  07/06/18 Page
                                                            Page55
                                                                 44ofof116
                                                                        104



has a controlling interest; and (f) the legal representatives, heirs, successors and assigns of any

such excluded party; provided, however, that any Investment Vehicle shall not be excluded from

the Settlement Class. Also excluded from the Settlement Class are any persons and entities who

or which exclude themselves by submitting a request for exclusion that is accepted by the Court.

       2.      Class Findings – Solely for purposes of the proposed Settlement of this Action,

the Court finds that each element required for certification of the Settlement Class pursuant to

Rule 23 of the Federal Rules of Civil Procedure has been met: (a) the members of the Settlement

Class are so numerous that their joinder in the Action would be impracticable; (b) there are

questions of law and fact common to the Settlement Class which predominate over any

individual questions; (c) the claims of Plaintiffs in the Action are typical of the claims of the

Settlement Class; (d) Plaintiffs and Lead Counsel have and will fairly and adequately represent

and protect the interests of the Settlement Class; and (e) a class action is superior to other

available methods for the fair and efficient adjudication of the Action.

       3.      The Court hereby finds and concludes that pursuant to Rule 23 of the Federal

Rules of Civil Procedure, and for the purposes of the Settlement only, Lead Plaintiff Christopher

Machado and Plaintiff Michael Rubin are adequate class representatives and certifies them as

Class Representatives for the Settlement Class. The Court also appoints Lead Counsel Glancy

Prongay & Murray LLP as Class Counsel for the Settlement Class, pursuant to Rule 23(g) of the

Federal Rules of Civil Procedure. Block & Leviton LLP shall serve as Liaison Counsel for the

Settlement Class.

       4.      Preliminary Approval of the Settlement – The Court hereby preliminarily

approves the Settlement, as embodied in the Stipulation, as being fair, reasonable and adequate




                                                 3
      Case
       Case1:15-cv-11775-GAO
            1:15-cv-11775-GAO Document
                               Document77-1 Filed09/13/19
                                        97 Filed  07/06/18 Page
                                                            Page56
                                                                 45ofof116
                                                                        104



to the Settlement Class, subject to further consideration at the Settlement Hearing to be

conducted as described below.

         5.    Settlement Hearing – The Court will hold a settlement hearing (the “Settlement

Hearing”) on _____________, 2018 at __:__ _.m. in Courtroom 9, 3rd Floor of the John Joseph

Moakley United States Courthouse, 1 Courthouse Way, Boston, Massachusetts 02210, for the

following purposes: (a) to determine whether the proposed Settlement on the terms and

conditions provided for in the Stipulation is fair, reasonable and adequate to the Settlement

Class, and should be approved by the Court; (b) to determine whether a Judgment substantially

in the form attached as Exhibit B to the Stipulation should be entered dismissing the Action with

prejudice against Defendants; (c) to determine whether the proposed Plan of Allocation for the

proceeds of the Settlement is fair and reasonable and should be approved; (d) to determine

whether the motion by Lead Counsel for an award of attorneys’ fees and reimbursement of

Litigation Expenses should be approved; and (e) to consider any other matters that may properly

be brought before the Court in connection with the Settlement. Notice of the Settlement and the

Settlement Hearing shall be given to Settlement Class Members as set forth in paragraph 7 of this

Order.

         6.    The Court may adjourn the Settlement Hearing without further notice to the

Settlement Class, and may approve the proposed Settlement with such modifications as the

Parties may agree to, if appropriate, without further notice to the Settlement Class.

         7.    Retention of Claims Administrator and Manner of Giving Notice – Lead

Counsel is hereby authorized to retain JND Legal Administration (the “Claims Administrator”)

to supervise and administer the notice procedure in connection with the proposed Settlement as




                                                 4
      Case
       Case1:15-cv-11775-GAO
            1:15-cv-11775-GAO Document
                               Document77-1 Filed09/13/19
                                        97 Filed  07/06/18 Page
                                                            Page57
                                                                 46ofof116
                                                                        104



well as the processing of Claims as more fully set forth below. Notice of the Settlement and the

Settlement Hearing shall be given by Lead Counsel as follows:

                (a)    within ten (10) business days of the date of entry of this Order, Endurance

shall provide or cause to be provided to the Claims Administrator in electronic format (at no cost

to the Settlement Fund, Lead Counsel or the Claims Administrator) its security holder lists

(consisting of names and addresses) for the Endurance common stock during the Settlement

Class Period;

                (b)    not later than twenty (20) business days after the date of entry of this

Order (the “Notice Date”), the Claims Administrator shall cause a copy of the Postcard Notice,

substantially in the form attached hereto as Exhibit 4, to be mailed by first-class mail to potential

Settlement Class Members at the addresses set forth in the records provided by Endurance or in

the records which Endurance caused to be provided, or who otherwise may be identified through

further reasonable effort;

                (c)    contemporaneously with the mailing of the Postcard Notice, the Claims

Administrator shall cause copies of the Notice and the Claim Form, substantially in the forms

attached hereto as Exhibits 1 and 2, respectively, to be posted on a website to be developed for

the Settlement, from which copies of the Notice and Claim Form can be downloaded;

                (d)    not later than ten (10) business days after the Notice Date, the Claims

Administrator shall cause the Summary Notice, substantially in the form attached hereto as

Exhibit 3, to be published once in Investor’s Business Daily and to be transmitted once over the

PR Newswire; and

                (e)    not later than seven (7) calendar days prior to the Settlement Hearing,

Lead Counsel shall serve on Defendants’ Counsel and file with the Court proof, by affidavit or




                                                 5
      Case
       Case1:15-cv-11775-GAO
            1:15-cv-11775-GAO Document
                               Document77-1 Filed09/13/19
                                        97 Filed  07/06/18 Page
                                                            Page58
                                                                 47ofof116
                                                                        104



declaration, of such mailing and publication. Such affidavit or declaration will also reflect that

the CAFA Notice was mailed by the Claims Administrator as set forth in paragraph 19 of the

Stipulation.

       8.      Approval of Form and Content of Notice – The Court (a) approves, as to form

and content, the Notice, the Claim Form, the Summary Notice, and the Postcard Notice attached

hereto as Exhibits 1, 2, 3, and 4, respectively, and (b) finds that the mailing and distribution of

the Postcard Notice, the posting of the Notice and Claim Form online, and the publication of the

Summary Notice in the manner and form set forth in paragraph 7 of this Order (i) is the best

notice practicable under the circumstances; (ii) constitutes notice that is reasonably calculated,

under the circumstances, to apprise Settlement Class Members of the pendency of the Action, of

the effect of the proposed Settlement (including the Releases to be provided thereunder), of Lead

Counsel’s motion for an award of attorneys’ fees and reimbursement of Litigation Expenses, of

their right to object to the Settlement, the Plan of Allocation and/or Lead Counsel’s motion for

attorneys’ fees and reimbursement of Litigation Expenses, of their right to exclude themselves

from the Settlement Class, and of their right to appear at the Settlement Hearing; (iii) constitutes

due, adequate and sufficient notice to all persons and entities entitled to receive notice of the

proposed Settlement; and (iv) satisfies the requirements of Rule 23 of the Federal Rules of Civil

Procedure, the United States Constitution (including the Due Process Clause), the Private

Securities Litigation Reform Act of 1995, 15 U.S.C. §§ 77z-1 and 78u-4, as amended, and all

other applicable law and rules. The date and time of the Settlement Hearing shall be included in

the Postcard Notice, Notice and Summary Notice before they are mailed, posted online, and

published, respectively.




                                                 6
      Case
       Case1:15-cv-11775-GAO
            1:15-cv-11775-GAO Document
                               Document77-1 Filed09/13/19
                                        97 Filed  07/06/18 Page
                                                            Page59
                                                                 48ofof116
                                                                        104



       9.      Nominee Procedures – Brokers and other nominees who purchased or otherwise

acquired Endurance common stock during the Settlement Class Period for the benefit of another

person or entity shall (a) within seven (7) calendar days of receipt of the Postcard Notice, request

from the Claims Administrator sufficient copies of the Postcard Notice to forward to all such

beneficial owners and within seven (7) calendar days of receipt of those Postcard Notices

forward them to all such beneficial owners; or (b) within seven (7) calendar days of receipt of the

Postcard Notice, send a list of the names and addresses of all such beneficial owners to the

Claims Administrator in which event the Claims Administrator shall promptly mail the Postcard

Notice to such beneficial owners. Upon full compliance with this Order, such nominees may

seek reimbursement of their reasonable expenses actually incurred in complying with this Order

by providing the Claims Administrator with proper documentation supporting the expenses for

which reimbursement is sought, including, but not limited to, actual receipts for postage. Such

properly documented expenses incurred by nominees in compliance with the terms of this Order

shall be paid from the Settlement Fund, with any disputes as to the reasonableness or

documentation of expenses incurred subject to review by the Court.

       10.     Participation in the Settlement – Settlement Class Members who wish to

participate in the Settlement and to be eligible to receive a distribution from the Net Settlement

Fund must complete and submit a Claim Form in accordance with the instructions contained

therein. Unless the Court orders otherwise, all Claim Forms must be postmarked no later than

one hundred twenty (120) calendar days after the Notice Date. Notwithstanding the foregoing,

Lead Counsel may, at its discretion, accept for processing late Claims provided such acceptance

does not delay the distribution of the Net Settlement Fund to the Settlement Class.              By




                                                 7
      Case
       Case1:15-cv-11775-GAO
            1:15-cv-11775-GAO Document
                               Document77-1 Filed09/13/19
                                        97 Filed  07/06/18 Page
                                                            Page60
                                                                 49ofof116
                                                                        104



submitting a Claim, a person or entity shall be deemed to have submitted to the jurisdiction of

the Court with respect to his, her or its Claim and the subject matter of the Settlement.

       11.     Each Claim Form submitted must satisfy the following conditions: (a) it must be

properly completed, signed and submitted in a timely manner in accordance with the provisions

of the preceding paragraph; (b) it must be accompanied by adequate supporting documentation

for the transactions and holdings reported therein, in the form of broker confirmation slips,

broker account statements, an authorized statement from the broker containing the transactional

and holding information found in a broker confirmation slip or account statement, or such other

documentation as is deemed adequate by Lead Counsel or the Claims Administrator; (c) if the

person executing the Claim Form is acting in a representative capacity, a certification of his, her

or its current authority to act on behalf of the Settlement Class Member must be included in the

Claim Form to the satisfaction of Lead Counsel or the Claims Administrator; and (d) the Claim

Form must be complete and contain no material deletions or modifications of any of the printed

matter contained therein and must be signed under penalty of perjury.

       12.     Any Settlement Class Member that does not timely and validly submit a Claim

Form or whose Claim is not otherwise approved by the Court: (a) shall be deemed to have

waived his, her or its right to share in the Net Settlement Fund; (b) shall be forever barred from

participating in any distributions therefrom; (c) shall be bound by the provisions of the

Stipulation and the Settlement and all proceedings, determinations, orders and judgments in the

Action relating thereto, including, without limitation, the Judgment or Alternate Judgment, if

applicable, and the Releases provided for therein, whether favorable or unfavorable to the

Settlement Class; and (d) will be barred from commencing, maintaining or prosecuting any of

the Released Plaintiffs’ Claims against each and all of the Defendants and each of the




                                                 8
      Case
       Case1:15-cv-11775-GAO
            1:15-cv-11775-GAO Document
                               Document77-1 Filed09/13/19
                                        97 Filed  07/06/18 Page
                                                            Page61
                                                                 50ofof116
                                                                        104



Defendants’ Releasees, as more fully described in the Stipulation and Notice. Notwithstanding

the foregoing, late Claim Forms may be accepted for processing as set forth in paragraph 10

above.

         13.   Exclusion From the Settlement Class – Any member of the Settlement Class

who wishes to exclude himself, herself or itself from the Settlement Class must request exclusion

in writing within the time and in the manner set forth in the Notice, which shall provide that:

(a) any such request for exclusion from the Settlement Class must be mailed or delivered such

that it is received no later than twenty-one (21) calendar days prior to the Settlement Hearing, to:

Machado v. Endurance International Group Holdings, Inc., et al., EXCLUSIONS, c/o JND

Legal Administration, P.O. Box 91346, Seattle, WA 98111; and (b) each request for exclusion

must (i) state the name, address, and telephone number of the person or entity requesting

exclusion, and in the case of entities, the name and telephone number of the appropriate contact

person; (ii) state that such person or entity “requests exclusion from the Settlement Class in

Machado v. Endurance International Group Holdings, Inc., et al., Case No. 1:15-cv-11775-

GAO”; (iii) state the number of shares of Endurance common stock that the person or entity

requesting exclusion purchased/acquired and/or sold during the Settlement Class Period, as well

as the dates and prices of each such purchase/acquisition and sale; and (iv) be signed by the

person or entity requesting exclusion or an authorized representative. A request for exclusion

shall not be effective unless it provides all the required information and is received within the

time stated above, or is otherwise accepted by the Court.

         14.   Any person or entity who or which timely and validly requests exclusion in

compliance with the terms stated in this Order and is excluded from the Settlement Class shall

not be a Settlement Class Member, shall not be bound by the terms of the Settlement or any




                                                 9
        Case
         Case1:15-cv-11775-GAO
              1:15-cv-11775-GAO Document
                                 Document77-1 Filed09/13/19
                                          97 Filed  07/06/18 Page
                                                              Page62
                                                                   51ofof116
                                                                          104



orders or judgments in the Action and shall not receive any payment out of the Net Settlement

Fund.

         15.   Any Settlement Class Member who or which does not timely and validly request

exclusion from the Settlement Class in the manner stated in this Order: (a) shall be deemed to

have waived his, her or its right to be excluded from the Settlement Class; (b) shall be forever

barred from requesting exclusion from the Settlement Class in this or any other proceeding; (c)

shall be bound by the provisions of the Stipulation and Settlement and all proceedings,

determinations, orders and judgments in the Action, including, but not limited to, the Judgment

or Alternate Judgment, if applicable, and the Releases provided for therein, whether favorable or

unfavorable to the Settlement Class; and (d) will be barred from commencing, maintaining or

prosecuting any of the Released Plaintiffs’ Claims against any of the Defendants or the

Defendants’ Releasees, as more fully described in the Stipulation and Notice.

         16.   Appearance and Objections at Settlement Hearing – Any Settlement Class

Member who does not request exclusion from the Settlement Class may enter an appearance in

the Action, at his, her or its own expense, individually or through counsel of his, her or its own

choice, by filing with the Clerk of Court and delivering a notice of appearance to both Lead

Counsel and Defendants’ Counsel, at the addresses set forth in paragraph 17 below, such that it is

received no later than twenty-one (21) calendar days prior to the Settlement Hearing, or as the

Court may otherwise direct. Any Settlement Class Member who does not enter an appearance

will be represented by Lead Counsel.

         17.   Any Settlement Class Member who does not request exclusion from the

Settlement Class may file a written objection to the proposed Settlement, the proposed Plan of

Allocation, and/or Lead Counsel’s motion for an award of attorneys’ fees and reimbursement of




                                               10
      Case
       Case1:15-cv-11775-GAO
            1:15-cv-11775-GAO Document
                               Document77-1 Filed09/13/19
                                        97 Filed  07/06/18 Page
                                                            Page63
                                                                 52ofof116
                                                                        104



Litigation Expenses and appear and show cause, if he, she or it has any cause, why the proposed

Settlement, the proposed Plan of Allocation and/or Lead Counsel’s motion for attorneys’ fees

and reimbursement of Litigation Expenses should not be approved; provided, however, that no

Settlement Class Member shall be heard or entitled to contest the approval of the terms and

conditions of the proposed Settlement, the proposed Plan of Allocation and/or the motion for

attorneys’ fees and reimbursement of Litigation Expenses unless that person or entity has filed a

written objection with the Court and served copies of such objection on Lead Counsel and

Defendants’ Counsel at the addresses set forth below such that they are received no later than

twenty-one (21) calendar days prior to the Settlement Hearing.

                Lead Counsel                               Endurance’s Counsel

Glancy Prongay & Murray LLP                      Wilmer Cutler Pickering Hale and Dorr LLP
Attn: Lionel Z. Glancy                           Attn: William H. Paine
1925 Century Park East, Ste. 2100                60 State Street
Los Angeles, California 90067                    Boston, MA 02109

        Mr. Ravichandran’s Counsel                        Mr. Ellawala’s Counsel

McDermott Will & Emery LLP                       Donnelly, Conroy & Gelhaar LLP
Attn: Mark W. Pearlstein                         Attn: Matthew N. Kane
28 State Street, Suite 3400                      260 Franklin Street, Suite 1600
Boston, MA 02109                                 Boston, MA 02110

       18.    Any objections, filings and other submissions by the objecting Settlement Class

Member: (a) must state the name, address, and telephone number of the person or entity

objecting and must be signed by the objector; (b) must contain a statement of the Settlement

Class Member’s objection or objections, and the specific reasons for each objection, including

any legal and evidentiary support the Settlement Class Member wishes to bring to the Court’s

attention; and (c) must include documents sufficient to prove membership in the Settlement

Class, including the number of shares of Endurance common stock that the objecting Settlement




                                               11
      Case
       Case1:15-cv-11775-GAO
            1:15-cv-11775-GAO Document
                               Document77-1 Filed09/13/19
                                        97 Filed  07/06/18 Page
                                                            Page64
                                                                 53ofof116
                                                                        104



Class Member purchased/acquired and/or sold during the Settlement Class Period, as well as the

dates and prices of each such purchase/acquisition and sale. Objectors who enter an appearance

and desire to present evidence at the Settlement Hearing in support of their objection must

include in their written objection or notice of appearance the identity of any witnesses they may

call to testify and any exhibits they intend to introduce into evidence at the hearing.

       19.     Any Settlement Class Member who or which does not make his, her or its

objection in the manner provided herein shall be deemed to have waived his, her or its right to

object to any aspect of the proposed Settlement, the proposed Plan of Allocation, and Lead

Counsel’s motion for an award of attorneys’ fees and reimbursement of Litigation Expenses and

shall be forever barred and foreclosed from objecting to the fairness, reasonableness or adequacy

of the Settlement, the Plan of Allocation or the requested attorneys’ fees and Litigation

Expenses, or from otherwise being heard concerning the Settlement, the Plan of Allocation or the

requested attorneys’ fees and Litigation Expenses in this or any other proceeding.

       20.     Stay and Temporary Injunction – Until otherwise ordered by the Court, the

Court stays all proceedings in the Action other than proceedings necessary to carry out or

enforce the terms and conditions of the Stipulation. Pending final determination of whether the

Settlement should be approved, the Court bars and enjoins Plaintiffs, and all other members of

the Settlement Class, from commencing or prosecuting any and all of the Released Plaintiffs’

Claims against each and all of the Defendants and the Defendants’ Releasees.

       21.     Settlement Administration Fees and Expenses – All reasonable costs incurred

in identifying Settlement Class Members and notifying them of the Settlement as well as in

administering the Settlement shall be paid as set forth in the Stipulation without further order of

the Court.




                                                 12
      Case
       Case1:15-cv-11775-GAO
            1:15-cv-11775-GAO Document
                               Document77-1 Filed09/13/19
                                        97 Filed  07/06/18 Page
                                                            Page65
                                                                 54ofof116
                                                                        104



         22.   Settlement Fund – The contents of the Settlement Fund held by Huntington

National Bank (which the Court approves as the Escrow Agent) shall be deemed and considered

to be in custodia legis of the Court, and shall remain subject to the jurisdiction of the Court, until

such time as they shall be distributed pursuant to the Stipulation and/or further order(s) of the

Court.

         23.   Taxes – Lead Counsel is authorized and directed to prepare any tax returns and

any other tax reporting form for or in respect to the Settlement Fund, to pay from the Settlement

Fund any Taxes owed with respect to the Settlement Fund, and to otherwise perform all

obligations with respect to Taxes and any reporting or filings in respect thereof without further

order of the Court in a manner consistent with the provisions of the Stipulation.

         24.   Termination of Settlement – If the Settlement is terminated as provided in the

Stipulation, the Settlement is not approved, or the Effective Date of the Settlement otherwise

fails to occur, this Order shall be vacated, rendered null and void and be of no further force and

effect, except as otherwise provided by the Stipulation, and this Order shall be without prejudice

to the rights of Plaintiffs, the other Settlement Class Members and Defendants, and the Parties

shall revert to their respective positions in the Action as of May 17, 2018, as provided in the

Stipulation.

         25.   Use of this Order – Neither this Order, the Term Sheet, the Stipulation (whether

or not consummated), including the exhibits thereto and the Plan of Allocation contained therein

(or any other plan of allocation that may be approved by the Court), the negotiations leading to

the execution of the Term Sheet and the Stipulation, nor any proceedings taken pursuant to or in

connection with the Term Sheet, the Stipulation and/or approval of the Settlement (including any

arguments proffered in connection therewith): (a) shall be offered against any of the Defendants




                                                 13
      Case
       Case1:15-cv-11775-GAO
            1:15-cv-11775-GAO Document
                               Document77-1 Filed09/13/19
                                        97 Filed  07/06/18 Page
                                                            Page66
                                                                 55ofof116
                                                                        104



or the Defendants’ Releasees as evidence of, or construed as, or deemed to be evidence of any

presumption, concession, or admission by any of the Defendants or the Defendants’ Releasees

with respect to the truth of any fact alleged by Plaintiffs or the validity of any claim that was or

could have been asserted or the deficiency of any defense that has been or could have been

asserted in this Action or in any other litigation, or of any liability, negligence, fault, or other

wrongdoing of any kind of any of the Defendants or the Defendants’ Releasees or in any way

referred to for any other reason as against any of the Defendants or the Defendants’ Releasees, in

any civil, criminal or administrative action or proceeding, other than such proceedings as may be

necessary to effectuate the provisions of the Stipulation; (b) shall be offered against any of the

Plaintiffs or the Plaintiffs’ Releasees, as evidence of, or construed as, or deemed to be evidence

of any presumption, concession or admission by any of the Plaintiffs or the Plaintiffs’ Releasees

that any of their claims are without merit, that any of the Defendants or the Defendants’

Releasees had meritorious defenses, or that damages recoverable under the Complaint would not

have exceeded the Settlement Amount or with respect to any liability, negligence, fault or

wrongdoing of any kind, or in any way referred to for any other reason as against any of the

Plaintiffs or the Plaintiffs’ Releasees, in any civil, criminal or administrative action or

proceeding, other than such proceedings as may be necessary to effectuate the provisions of the

Stipulation; or (c) shall be construed against any of the Releasees as an admission, concession, or

presumption that the consideration to be given under the Settlement represents the amount which

could be or would have been recovered after trial; provided, however, that if the Stipulation is

approved by the Court, the Parties and the Releasees and their respective counsel may refer to it

to effectuate the protections from liability granted thereunder or otherwise to enforce the terms of

the Settlement.




                                                14
      Case
       Case1:15-cv-11775-GAO
            1:15-cv-11775-GAO Document
                               Document77-1 Filed09/13/19
                                        97 Filed  07/06/18 Page
                                                            Page67
                                                                 56ofof116
                                                                        104



       26.     Supporting Papers – Lead Counsel shall file and serve the opening papers in

support of the proposed Settlement, the Plan of Allocation, and Lead Counsel’s motion for an

award of attorneys’ fees and reimbursement of Litigation Expenses no later than thirty-five (35)

calendar days prior to the Settlement Hearing; and reply papers, if any, shall be filed and served

no later than seven (7) calendar days prior to the Settlement Hearing.

       27.     The Court retains jurisdiction to consider all further applications arising out of or

connected with the proposed Settlement.

SO ORDERED this _________ day of __________________, 2018.



                                             ________________________________________
                                                 The Honorable George A. O’Toole, Jr.
                                                      United States District Judge




                                                15
         Case
          Case1:15-cv-11775-GAO
               1:15-cv-11775-GAO Document
                                  Document77-1 Filed09/13/19
                                           97 Filed  07/06/18 Page
                                                               Page68
                                                                    57ofof116
                                                                           104



                                                                                      Exhibit A-1
                              UNITED STATES DISTRICT COURT
                               DISTRICT OF MASSACHUSETTS


    CHRISTOPHER MACHADO, and                        Case No. 1:15-cv-11775-GAO
    MICHAEL RUBIN, Individually and on
    Behalf of All Others Similarly Situated,        Hon. George A. O’Toole, Jr.

                                 Plaintiff,

                  v.

    ENDURANCE INTERNATIONAL
    GROUP HOLDINGS, INC., HARI
    RAVICHANDRAN, and TIVANKA
    ELLAWALA,

                                 Defendants.


     NOTICE OF (I) PENDENCY OF CLASS ACTION AND PROPOSED SETTLEMENT;
    (II) SETTLEMENT FAIRNESS HEARING; AND (III) MOTION FOR AN AWARD OF
         ATTORNEYS’ FEES AND REIMBURSEMENT OF LITIGATION EXPENSES

          A Federal Court authorized this Notice. This is not a solicitation from a lawyer.

NOTICE OF PENDENCY OF CLASS ACTION: Please be advised that your rights may be affected
by the above-captioned securities class action (the “Action”) pending in the United States
District Court for the District of Massachusetts (the “Court”), if, during the period between
October 25, 2013 through December 16, 2015, inclusive (the “Settlement Class Period”), you
purchased or otherwise acquired Endurance International Group Holdings, Inc. common stock,
and you were injured thereby.1

NOTICE OF SETTLEMENT: Please also be advised that the Court-appointed Lead Plaintiff
Christopher Machado (“Lead Plaintiff”) and Plaintiff Michael Rubin (collectively, “Plaintiffs”),
on behalf of themselves and the Settlement Class (as defined in ¶ 24 below), have reached a
proposed settlement of the Action for $18,650,000 in cash that, if approved, will resolve all
claims in the Action (the “Settlement”).




1
   All capitalized terms used in this Notice that are not otherwise defined herein shall have the
meanings ascribed to them in the Stipulation and Agreement of Settlement dated July 6, 2018
(the “Stipulation”), which is available at www.EnduranceSecuritiesLitigation.com.
      Case
       Case1:15-cv-11775-GAO
            1:15-cv-11775-GAO Document
                               Document77-1 Filed09/13/19
                                        97 Filed  07/06/18 Page
                                                            Page69
                                                                 58ofof116
                                                                        104



PLEASE READ THIS NOTICE CAREFULLY. This Notice explains important rights you
may have, including the possible receipt of cash from the Settlement. If you are a member
of the Settlement Class, your legal rights will be affected whether or not you act.
If you have any questions about this Notice, the proposed Settlement, or your eligibility to
participate in the Settlement, please DO NOT contact Endurance, any other Defendants in
the Action, or their counsel. All questions should be directed to Lead Counsel or the
Claims Administrator (see ¶ 82 below).
  1.    Description of the Action and the Settlement Class: This Notice relates to a proposed
Settlement of claims in a pending securities class action brought by investors alleging, among
other things, that Defendants Endurance International Group Holdings, Inc. (“Endurance”), Hari
Ravichandran (“Ravichandran”), and Tivanka Ellawala (“Ellawala”)2 (collectively, the
“Defendants”) published materially false and misleading figures regarding certain non-GAAP
metrics, which misled shareholders with respect to Endurance’s growth rate and growth
potential. A more detailed description of the Action is set forth in paragraphs 11-23 below. The
proposed Settlement, if approved by the Court, will settle claims of the Settlement Class, as
defined in paragraph 24 below.
  2.    Statement of the Settlement Class’s Recovery: Subject to Court approval, Lead
Plaintiff, on behalf of himself and the Settlement Class, has agreed to settle the Action in
exchange for a settlement payment of $18,650,000 in cash (the “Settlement Amount”) to be
deposited into an escrow account. The Net Settlement Fund (i.e., the Settlement Amount plus
any and all interest earned thereon (the “Settlement Fund”) less (a) any Taxes, (b) any Notice
and Administration Costs, (c) any Litigation Expenses awarded by the Court, and (d) any
attorneys’ fees awarded by the Court) will be distributed in accordance with a plan of allocation
that is approved by the Court, which will determine how the Net Settlement Fund shall be
allocated among members of the Settlement Class. The proposed plan of allocation (the “Plan of
Allocation”) is set forth on pages __-__ below.
  3.    Estimate of Average Amount of Recovery Per Share or Note: Based on Plaintiffs’
damages expert’s estimates of the number of shares of Endurance common stock purchased
during the Settlement Class Period that may have been affected by the conduct at issue in the
Action, and assuming that all Settlement Class Members elect to participate in the Settlement,
the estimated average recovery (before the deduction of any Court-approved fees, expenses and
costs as described herein) per eligible share is $0.256. Settlement Class Members should note,
however, that the foregoing average recovery per share is only an estimate. Some Settlement
Class Members may recover more or less than this estimated amount depending on, among other
factors, when and at what prices they purchased/acquired or sold their Endurance common stock,
and the total number of valid Claim Forms submitted. Distributions to Settlement Class
Members will be made based on the Plan of Allocation set forth herein (see pages __-__ below)
or such other plan of allocation as may be ordered by the Court.



2
  Defendants Ravichandran and Ellawala are collectively referred to herein as the “Individual
Defendants.”




                                               2
Case 1:15-cv-11775-GAO Document 97 Filed 09/13/19 Page 70 of 116
Case 1:15-cv-11775-GAO Document 97 Filed 09/13/19 Page 71 of 116
Case 1:15-cv-11775-GAO Document 97 Filed 09/13/19 Page 72 of 116
      Case
       Case1:15-cv-11775-GAO
            1:15-cv-11775-GAO Document
                               Document77-1 Filed09/13/19
                                        97 Filed  07/06/18 Page
                                                            Page73
                                                                 62ofof116
                                                                        104



revenue growth, but in fact, certain of the metrics reported by Defendants were misstated and
Defendants also omitted data necessary to render their statements not misleading.
  12. On May 4, 2015, Plaintiff Christopher Machado initiated this action by filing a class
action complaint in the United States District Court for the District of Massachusetts, alleging
violations of the federal securities laws and asserting claims under Sections 10(b) and 20(a) of
the Securities Exchange Act of 1934 (“Exchange Act”), 14 U.S.C. §§ 78j(b), 78t(a), and
Securities and Exchange Commission Rule 10b-5, 17 C.F.R. 240.10b-5.
  13. By Order dated September 11, 2015, the Court appointed Christopher Machado as Lead
Plaintiff and approved Lead Plaintiff’s selection of Glancy Prongay & Murray LLP as Lead
Counsel for the class. The Court further approved Lead Plaintiff’s selection of Block & Leviton
LLP as Liaison Counsel.
  14. Following the filing of Lead Plaintiff’s first and second amended complaints and motion
to dismiss briefing related to the second amended complaint, on June 30, 2017, Lead Plaintiff
and Plaintiff Michael Rubin filed and served their Third Amended Class Action Complaint (the
“TAC”).
  15. Among other things, the TAC alleged that Defendants published materially false and
misleading figures regarding certain non-GAAP metrics, which misled shareholders with respect
to Endurance’s growth rate and growth potential. According to the TAC, the alleged
misrepresentations proximately caused class member losses as the inaccuracy of the non-GAAP
metrics became clear and the Company’s true growth rate and potential became known.
  16. The TAC alleged both fraud claims under the Exchange Act and non-fraud claims under
the Securities Act of 1933 on behalf of persons or entities that purchased or acquired Endurance
common stock.
  17. On August 29, 2017, Defendants served a motion to dismiss the TAC. Plaintiffs served
their papers in opposition on October 30, 2017. On December 14, 2017, Defendants Endurance
and Hari Ravichandran filed separate replies in support of dismissal. Defendant Tivanka
Ellawala’s reply brief followed on December 15, 2017.
  18. While the Parties believe in the merits of their respective positions, they also recognized
the benefits that would accrue if they could reach an agreement to resolve the Action. They
began to discuss the possibility of exploring whether a settlement could be reached through a
mediation process. The Parties selected former California Superior and Supreme Court Judge
Daniel Weinstein (Ret.) (“Judge Weinstein”) as mediator. On January 12, 2018, the Parties filed
a joint motion requesting that the Court stay proceedings, and not rule on Defendants’ motion to
dismiss, until after the Parties participated in a mediation before Judge Weinstein. On February
21, 2018, the Court granted the Parties’ motion and stayed the case.
  19. In advance of the mediation, Endurance provided Lead Counsel with requested document
discovery, which consisted of 40,594 documents, equating to 205,699 pages. Moreover, the
Parties exchanged, and provided to Judge Weinstein, detailed mediation statements and exhibits
addressing the issues of both liability and damages.
  20. On February 23, 2018, the Parties participated in an in-person, all-day mediation before
Judge Weinstein. The matter was not resolved that day, but the Parties continued to negotiate
with the assistance of Judge Weinstein over the course of the next several weeks, which


                                               6
Case 1:15-cv-11775-GAO Document 97 Filed 09/13/19 Page 74 of 116
Case 1:15-cv-11775-GAO Document 97 Filed 09/13/19 Page 75 of 116
Case 1:15-cv-11775-GAO Document 97 Filed 09/13/19 Page 76 of 116
      Case
       Case1:15-cv-11775-GAO
            1:15-cv-11775-GAO Document
                               Document77-1 Filed09/13/19
                                        97 Filed  07/06/18 Page
                                                            Page77
                                                                 66ofof116
                                                                        104



Unknown Claims, direct or indirect, asserted or unasserted, foreseen or unforeseen, matured or
unmatured, contingent or vested, whether arising under federal, state, local, statutory, common,
foreign or other law, rule or regulation, that Plaintiffs or any other member of the Settlement
Class (a) asserted in the TAC, or (b) could have asserted or could in the future assert in any court
or forum based upon, relating to or arising from the allegations, transactions, facts, matters or
occurrences, errors, representations, actions, failures to act or omissions that were alleged, set
forth, or referred to in the TAC and that relate in any way, directly or indirectly, to the holding,
purchase, or sale of Endurance common stock during the Settlement Class Period. Released
Plaintiffs’ Claims do not include: (a) any claims relating to the enforcement of the Settlement;
(b) any claims that as of the date hereof are or were asserted in McGee et al. v. Constant Contact,
Inc. et al., Case No. 15 Civ. 13114 (MLW) (D. Mass.); and (c) any claims of any person or entity
who or which submits a request for exclusion that is accepted by the Court.
  34. “Defendants’ Releasees” means Defendants, their predecessors, successors, past, present
and future parents, subsidiaries and affiliates, and their respective past or present general
partners, limited partners, principals, members, officers, directors, trustees, employees, agents,
servants, attorneys, accountants, auditors, underwriters, investment advisors, insurers, co-
insurers, reinsurers and related or affiliated entities of the foregoing, in their capacities as such.
  35. “Unknown Claims” means any Released Plaintiffs’ Claims which any Plaintiff or any
other Settlement Class Member does not know or suspect to exist in his, her or its favor at the
time of the release of such claims, and any Released Defendants’ Claims which any Defendant or
any other Defendants’ Releasees does not know or suspect to exist in his, her or its favor at the
time of the release of such claims, which, if known by him, her or it, might have affected his, her
or its decision(s) with respect to this Settlement. With respect to any and all Released Claims,
the Parties stipulate and agree that, upon the Effective Date of the Settlement, Plaintiffs and
Defendants shall expressly waive, and each of the other Settlement Class Members and each of
the other Defendants’ Releasees shall be deemed to have waived, and by operation of the
Judgment or the Alternate Judgment, if applicable, shall have expressly waived, any and all
provisions, rights, and benefits conferred by any law of any state or territory of the United States,
or principle of common law or foreign law, which is similar, comparable, or equivalent to
California Civil Code §1542, which provides:
       A general release does not extend to claims which the creditor does not know or
       suspect to exist in his or her favor at the time of executing the release, which if
       known by him or her must have materially affected his or her settlement with the
       debtor.

Plaintiffs and Defendants acknowledge, and each of the other Settlement Class Members and
each of the other Defendants’ Releasees shall be deemed by operation of law to have
acknowledged, that the foregoing waiver was separately bargained for and a key element of the
Settlement.

  36. The Judgment will also provide that, upon the Effective Date of the Settlement,
Defendants, on behalf of themselves, and their respective legal representatives, heirs, executors,
predecessors, successors, and assigns in their capacities as such, will have fully, finally and
forever compromised, settled, released, resolved, relinquished, waived and discharged each and
every Released Defendants’ Claim (as defined in ¶ 37 below) against Plaintiffs and the other


                                                 10
Case 1:15-cv-11775-GAO Document 97 Filed 09/13/19 Page 78 of 116
      Case
       Case1:15-cv-11775-GAO
            1:15-cv-11775-GAO Document
                               Document77-1 Filed09/13/19
                                        97 Filed  07/06/18 Page
                                                            Page79
                                                                 68ofof116
                                                                        104



Class Members; and (c) any attorneys’ fees and Litigation Expenses awarded by the Court) will
be distributed to Settlement Class Members who submit valid Claim Forms, in accordance with
the proposed Plan of Allocation or such other plan of allocation as the Court may approve.
  42. The Net Settlement Fund will not be distributed unless and until the Court has approved
the Settlement and a plan of allocation, and the time for any petition for rehearing, appeal or
review, whether by certiorari or otherwise, has expired.
  43. Neither Defendants nor any other person or entity that paid any portion of the Settlement
Amount on their behalf are entitled to get back any portion of the Settlement Fund once the
Court’s order or judgment approving the Settlement becomes Final. Defendants shall not have
any liability, obligation or responsibility for the administration of the Settlement, the
disbursement of the Net Settlement Fund or the plan of allocation.
  44. Approval of the Settlement is independent from approval of a plan of allocation. Any
determination with respect to a plan of allocation will not affect the Settlement, if approved.
  45. Unless the Court otherwise orders, any Settlement Class Member who fails to submit a
Claim Form postmarked on or before _____________, 2018 shall be fully and forever barred
from receiving payments pursuant to the Settlement but will in all other respects remain a
Settlement Class Member and be subject to the provisions of the Stipulation, including the terms
of any Judgment entered and the releases given. This means that each Settlement Class Member
releases the Released Plaintiffs’ Claims (as defined in ¶ 33 above) against the Defendants and the
Defendants’ Releasees (as defined in ¶ 34 above) and will be enjoined and prohibited from filing,
prosecuting, or pursuing any of the Released Plaintiffs’ Claims against any of the Defendants or
the Defendants’ Releasees whether or not such Settlement Class Member submits a Claim Form.
  46. Participants in and beneficiaries of a plan covered by ERISA (“ERISA Plan”) should
NOT include any information relating to their transactions in Endurance common stock held
through the ERISA Plan in any Claim Form that they may submit in this Action. They should
include ONLY those shares or notes that they purchased or acquired outside of the ERISA Plan.
Claims based on any ERISA Plan’s purchases or acquisitions of Endurance common stock
during the Settlement Class Period may be made by the plan’s trustees. To the extent any of the
Defendants or any of the other persons or entities excluded from the Settlement Class are
participants in the ERISA Plan, such persons or entities shall not receive, either directly or
indirectly, any portion of the recovery that may be obtained from the Settlement by the ERISA
Plan.
 47. The Court has reserved jurisdiction to allow, disallow, or adjust on equitable grounds the
Claim of any Settlement Class Member.
  48. Each Claimant shall be deemed to have submitted to the jurisdiction of the Court with
respect to his, her or its Claim Form.
  49. Only Settlement Class Members, i.e., persons and entities who purchased or otherwise
acquired Endurance common stock during the Settlement Class Period and were injured as a
result of such purchases or acquisitions, will be eligible to share in the distribution of the Net
Settlement Fund. Persons and entities that are excluded from the Settlement Class by definition
or that exclude themselves from the Settlement Class pursuant to request will not be eligible to
receive a distribution from the Net Settlement Fund and should not submit Claim Forms.



                                               12
      Case
       Case1:15-cv-11775-GAO
            1:15-cv-11775-GAO Document
                               Document77-1 Filed09/13/19
                                        97 Filed  07/06/18 Page
                                                            Page80
                                                                 69ofof116
                                                                        104



                             PROPOSED PLAN OF ALLOCATION
  50. The objective of the Plan of Allocation is to equitably distribute the Settlement proceeds
to those Settlement Class Members who suffered economic losses as a proximate result of the
alleged wrongdoing. The calculations made pursuant to the Plan of Allocation are not intended
to be estimates of, nor indicative of, the amounts that Settlement Class Members might have
been able to recover after a trial. Nor are the calculations pursuant to the Plan of Allocation
intended to be estimates of the amounts that will be paid to Authorized Claimants pursuant to the
Settlement. The computations under the Plan of Allocation are only a method to weigh the
claims of Authorized Claimants against one another for the purposes of making pro rata
allocations of the Net Settlement Fund.

  51. The Plan of Allocation generally measures the amount of loss that a Settlement Class
Member can claim for purposes of making pro rata allocations of the cash in the Net Settlement
Fund to Authorized Claimants. The Plan of Allocation is not a formal damage analysis.
Recognized Loss Amounts are based primarily on the price declines observed over the period
during which Plaintiffs allege corrective information was entering the market place. In this case,
Plaintiffs allege that Defendants made false statements and omitted material facts between
October 25, 2013 through and including December 16, 2015, which had the effect of artificially
inflating the prices of Endurance common stock. The estimated artificial inflation in Endurance
common stock is shown in Table A set forth at the end of this Notice.

  52. In order to have recoverable damages, disclosure of the alleged misrepresentations must
be the cause of the decline in the price of the Endurance common stock. Plaintiffs allege that
corrective disclosures removed artificial inflation from the price of Endurance common stock on
April 28, 2015, August 3 and 4, 2015, November 2, 2015, and December 17, 2015.

  53.    To the extent a Claimant does not satisfy one of the conditions set forth in the
preceding paragraph, his, her or its Recognized Loss Amount for those transactions will be zero.
                     CALCULATION OF RECOGNIZED LOSS AMOUNTS
  54.      Based on the formula set forth below, a “Recognized Loss Amount” shall be calculated
for each purchase or acquisition of Endurance common stock during the Settlement Class Period
that is listed in the Proof of Claim Form and for which adequate documentation is provided. In
the calculations below, if a Recognized Loss Amount calculates to a negative number, that
Recognized Loss Amount shall be zero.

        For shares of Endurance common stock purchased or otherwise acquired between
October 25, 2013 (including shares purchased pursuant and/or traceable to the registration
statement for Endurance’s October 25, 2013 Initial Public Offering) through December 16, 2015,
inclusive, and:

       A.      Sold between October 25, 2013 and December 16, 2015, the Recognized Loss
       shall be that number of shares multiplied by the lesser of:

               (1)     the applicable purchase date artificial inflation per share figure less the
                       applicable sales date artificial inflation per share figure, as found in Table
                       A; or


                                                 13
         Case
          Case1:15-cv-11775-GAO
               1:15-cv-11775-GAO Document
                                  Document77-1 Filed09/13/19
                                           97 Filed  07/06/18 Page
                                                               Page81
                                                                    70ofof116
                                                                           104



                  (2)    the difference between the purchase price per share and the sales price per
                         share.

          B.      Sold between December 17, 2015 and March 15, 2016, the Recognized Loss shall
          be the lesser of:

                  (1)    the applicable purchase date artificial inflation per share figure, as found
                         in Table A; or
                  (2)    the difference between the purchase price per share and the sales price per
                         share; or
                  (3)    the difference between the purchase price per share and the average
                         closing price between December 17, 2015 and the date of sale, as found in
                         Table B.

          C.    Held at the end of trading on March 15, 2016, the Recognized Loss shall be that
          number of shares multiplied by the lesser of:

                  (1)    the applicable purchase date artificial inflation per share figure, as found
                         in Table A; or
                  (2)    the difference between the purchase price per share and $10.05.3




3
    The relevant statutory provisions are as follows:

Section 21(D)(e)(2) of the Private Securities Litigation Reform Act of 1995, provides that “in
any private action arising under this title in which the plaintiff seeks to establish damages by
reference to the market price of a security, if the plaintiff sells or repurchases the subject security
prior to the expiration of the 90-day period described in paragraph (1), the plaintiff’s damages
shall not exceed the difference between the purchase or sale price paid or received, as
appropriate, by the plaintiff for the security and the mean trading price of the security during the
period beginning immediately after dissemination of information correcting the misstatement or
omission and ending on the date on which the plaintiff sells or repurchases the security.”

Section 21(D)(e)(1) of the Private Securities Litigation Reform Act of 1995, provides that “in
any private action arising under this title in which the plaintiff seeks to establish damages by
reference to the market price of a security, the award of damages to the plaintiff shall not exceed
the difference between the purchase or sale price paid or received, as appropriate, by the plaintiff
for the subject security and the mean trading price of that security during the 90-day period
beginning on the date on which the information correcting the misstatement or omission that is
the basis for the action is disseminated to the market.” Consistent with the requirements of the
statute, Recognized Loss Amounts are reduced to an appropriate extent by taking into account
the closing prices of Endurance common stock during the 90-day look-back period. The mean
(average) closing price of Endurance common stock during the 90-day look-back period
beginning on December 17, 2015 and ending on March 15, 2016 was $10.05 per share.



                                                   14
      Case
       Case1:15-cv-11775-GAO
            1:15-cv-11775-GAO Document
                               Document77-1 Filed09/13/19
                                        97 Filed  07/06/18 Page
                                                            Page82
                                                                 71ofof116
                                                                        104



                                 ADDITIONAL PROVISIONS

 55.      The Net Settlement Fund will be allocated among all Authorized Claimants whose
Distribution Amount (defined in paragraph 58 below) is $10.00 or greater.
  56.    If a Settlement Class Member has more than one purchase/acquisition or sale of
Endurance common stock, all of that Settlement Class Member’s purchases/acquisitions and
sales of Endurance common stock shall be matched on a First In, First Out (“FIFO”) basis.
Settlement Class Period sales will be matched first against any holdings at the beginning of the
Settlement Class Period, and then against purchases/acquisitions in chronological order,
beginning with the earliest purchase/acquisition made during the Settlement Class Period.
  57.      A Claimant’s “Recognized Claim” under the Plan of Allocation shall be the sum of his,
her or its Recognized Loss Amounts for Endurance common stock.
  58.     The Net Settlement Fund will be distributed to Authorized Claimants on a pro rata
basis based on the relative size of their Recognized Claims. Specifically, a “Distribution
Amount” will be calculated for each Authorized Claimant, which shall be the Authorized
Claimant’s Recognized Claim divided by the total Recognized Claims of all Authorized
Claimants, multiplied by the total amount in the Net Settlement Fund. If any Authorized
Claimant’s Distribution Amount calculates to less than $10.00, it will not be included in the
calculation and no distribution will be made to such Authorized Claimant.
  59. Purchases or acquisitions and sales of Endurance common stock shall be deemed to have
occurred on the “contract” or “trade” date as opposed to the “settlement” or “payment” date.
The receipt or grant by gift, inheritance or operation of law of Endurance common stock during
the Settlement Class Period shall not be deemed a purchase, acquisition or sale of Endurance
common stock for the calculation of an Authorized Claimant’s Recognized Loss Amount, nor
shall the receipt or grant be deemed an assignment of any claim relating to the
purchase/acquisition of Endurance common stock unless: (a) the donor or decedent purchased or
otherwise acquired such Endurance common stock during the Settlement Class Period; (b) no
Claim Form was submitted by or on behalf of the donor, on behalf of the decedent, or by anyone
else with respect to such Endurance common stock; and (c) it is specifically so provided in the
instrument of gift or assignment.
  60. The date of covering a “short sale” is deemed to be the date of purchase or acquisition of
the Endurance common stock. The date of a “short sale” is deemed to be the date of sale of the
Endurance common stock. Under the Plan of Allocation, however, the Recognized Loss Amount
on “short sales” is zero. In the event that a Claimant has an opening short position in Endurance
common stock, the earliest Settlement Class Period purchases or acquisitions of that stock shall
be matched against such opening short position, and not be entitled to a recovery, until that short
position is fully covered.
 61. Option contracts are not eligible to participate in the Settlement. With respect to
Endurance common stock purchased or sold through the exercise of an option contract, the
purchase or sale date of the Endurance common stock is the exercise date of the option and the
purchase or sale price of the Endurance common stock is the exercise price of the option.
  62. To the extent a Claimant had a market gain with respect to his, her, or its overall
transactions in Endurance common stock during the Settlement Class Period, the value of the



                                                15
      Case
       Case1:15-cv-11775-GAO
            1:15-cv-11775-GAO Document
                               Document77-1 Filed09/13/19
                                        97 Filed  07/06/18 Page
                                                            Page83
                                                                 72ofof116
                                                                        104



Claimant’s Recognized Claim shall be zero. Such Claimants shall in any event be bound by the
Settlement. To the extent that a Claimant suffered an overall market loss with respect to his, her,
or its overall transactions in Endurance common stock during the Settlement Class Period, but
that market loss was less than the total Recognized Claim calculated above, then the Claimant’s
Recognized Claim shall be limited to the amount of the actual market loss.
  63. For purposes of determining whether a Claimant had a market gain with respect to his,
her, or its overall transactions in Endurance common stock during the Settlement Class Period or
suffered a market loss, the Claims Administrator shall determine the difference between (i) the
Total Purchase Amount4 and (ii) the sum of the Total Sales Proceeds5 and Total Holding Value.6
This difference shall be deemed a Claimant’s market gain or loss with respect to his, her, or its
overall transactions in Endurance common stock during the Settlement Class Period.
  64. After the initial distribution of the Net Settlement Fund, the Claims Administrator shall
make reasonable and diligent efforts to have Authorized Claimants cash their distribution checks.
To the extent any monies remain in the fund nine (9) months after the initial distribution, if Lead
Counsel, in consultation with the Claims Administrator, determines that it is cost-effective to do
so, the Claims Administrator shall conduct a re-distribution of the funds remaining after payment
of any unpaid fees and expenses incurred in administering the Settlement, including for such re-
distribution, to Authorized Claimants who have cashed their initial distributions and who would
receive at least $10.00 from such re-distribution. Additional re-distributions to Authorized
Claimants who have cashed their prior checks and who would receive at least $10.00 on such
additional re-distributions may occur thereafter if Lead Counsel, in consultation with the Claims
Administrator, determines that additional re-distributions, after the deduction of any additional
fees and expenses incurred in administering the Settlement, including for such re-distributions,
would be cost-effective. At such time as it is determined that the re-distribution of funds
remaining in the Net Settlement Fund is not cost-effective, the remaining balance shall be
contributed to non-sectarian, not-for-profit organization(s), to be recommended by Lead Counsel
and approved by the Court.


4
 The “Total Purchase Amount” is the total amount the Claimant paid (excluding commissions
and other charges) for all Endurance common stock purchased or acquired during the Settlement
Class Period.
5
  The Claims Administrator shall match any sales of Endurance common stock during the
Settlement Class Period, first against the Claimant’s opening position in the stock (the proceeds
of those sales will not be considered for purposes of calculating market gains or losses). The
total amount received (excluding commissions and other charges) for the remaining sales of
Endurance common stock sold during the Settlement Class Period shall be the “Total Sales
Proceeds.”
6
 The Claims Administrator shall ascribe a holding value to Endurance common stock purchased
or acquired during the Settlement Class Period and still held as of the close of trading on
December 16, 2015, which shall be the December 17, 2015 Closing Price set forth on the
Appendix to this Notice. The total calculated holding values for all Endurance common stock
shall be the Claimant’s “Total Holding Value.”



                                                16
Case 1:15-cv-11775-GAO Document 97 Filed 09/13/19 Page 84 of 116
Case 1:15-cv-11775-GAO Document 97 Filed 09/13/19 Page 85 of 116
      Case
       Case1:15-cv-11775-GAO
            1:15-cv-11775-GAO Document
                               Document77-1 Filed09/13/19
                                        97 Filed  07/06/18 Page
                                                            Page86
                                                                 75ofof116
                                                                        104




        Clerk’s Office                    Lead Counsel                 Endurance’s Counsel

United States District Court      Glancy Prongay & Murray           Wilmer Cutler Pickering
District of Massachusetts         LLP                               Hale and Dorr LLP
Clerk of the Court                Lionel Z. Glancy, Esq.            William Paine, Esq.
United States Courthouse          1925 Century Park East, Suite     60 State Street
1 Courthouse Way                  2100                              Boston, MA 02109
Boston, MA 02210                  Los Angeles, CA 90067

Mr. Ravichandran’s Counsel Mr. Ellawala’s Counsel

McDermott Will & Emery            Donnelly, Conroy & Gelhaar
LLP                               LLP
Mark W. Pearlstein                Matthew N. Kane
28 State Street, Suite 3400       260 Franklin Street, Suite 1600
Boston, MA 02109                  Boston, MA 02110

   75. Any objection (a) must state the name, address and telephone number of the person or
entity objecting and must be signed by the objector; (b) must contain a statement of the
Settlement Class Member’s objection or objections, and the specific reasons for each objection,
including any legal and evidentiary support the Settlement Class Member wishes to bring to the
Court’s attention; and (c) must include documents sufficient to prove membership in the
Settlement Class, including the number of shares of Endurance common stock that the objecting
Settlement Class Member purchased/acquired and/or sold during the Settlement Class Period
(i.e., between October 25, 2013 and December 16, 2015, inclusive), as well as the dates and
prices of each such purchase/acquisition and sale. You may not object to the Settlement, the
Plan of Allocation or Lead Counsel’s motion for attorneys’ fees and reimbursement of Litigation
Expenses if you exclude yourself from the Settlement Class or if you are not a member of the
Settlement Class.
  76. You may file a written objection without having to appear at the Settlement Hearing.
You may not, however, appear at the Settlement Hearing to present your objection unless you
first file and serve a written objection in accordance with the procedures described above, unless
the Court orders otherwise.
  77. If you wish to be heard orally at the hearing in opposition to the approval of the
Settlement, the Plan of Allocation or Lead Counsel’s motion for an award of attorneys’ fees and
reimbursement of Litigation Expenses, and if you timely file and serve a written objection as
described above, you must also file a notice of appearance with the Clerk’s Office and serve it on
Lead Counsel and Defendants’ Counsel at the addresses set forth above so that it is received on
or before _____________, 2018. Persons who intend to object and desire to present evidence at
the Settlement Hearing must include in their written objection or notice of appearance the
identity of any witnesses they may call to testify and exhibits they intend to introduce into
evidence at the hearing. Such persons may be heard orally at the discretion of the Court.
  78. You are not required to hire an attorney to represent you in making written objections or
in appearing at the Settlement Hearing. However, if you decide to hire an attorney, it will be at


                                               19
Case 1:15-cv-11775-GAO Document 97 Filed 09/13/19 Page 87 of 116
      Case
       Case1:15-cv-11775-GAO
            1:15-cv-11775-GAO Document
                               Document77-1 Filed09/13/19
                                        97 Filed  07/06/18 Page
                                                            Page88
                                                                 77ofof116
                                                                        104



Administrator or Lead Counsel at:
      Machado v. Endurance International          and/or       Lionel Z. Glancy, Esq.
          Group Holdings, Inc., et al.                       GLANCY PRONGAY &
        c/o JND Legal Administration                               MURRAY LLP
               P.O. Box 91346                              1925 Century Park East, Suite
              Seattle, WA 98111                                         2100
                833-747-6675                                  Los Angeles, CA 90067
     www.EnduranceSecuritiesLitigation.com                         (888) 773-9224
                                                            settlements@glancylaw.com
         DO NOT CALL OR WRITE THE COURT, THE OFFICE OF THE
         CLERK OF THE COURT, DEFENDANTS OR THEIR COUNSEL
         REGARDING THIS NOTICE.

Dated: __________, 2018                                        By Order of the Court
                                                               United States District Court
                                                               District of Massachusetts




                                             21
      Case
       Case1:15-cv-11775-GAO
            1:15-cv-11775-GAO Document
                               Document77-1 Filed09/13/19
                                        97 Filed  07/06/18 Page
                                                            Page89
                                                                 78ofof116
                                                                        104



                                         APPENDIX

Table A
                                            Artificial Inflation
       Purchase or Sale Date Range               Per Share

       10/25/2013 – 04/27/2015                      $ 10.84
       04/28/2015                                   $ 8.49
       04/29/2015 – 08/03/2015                      $ 7.28
       08/04/2015                                   $ 4.94
       08/05/2015 – 10/30/2015                      $ 4.08
       10/31/2015 – 12/16/2015                      $ 1.63

Table B
                      Average Closing                                  Average Closing
                      Price Between                                    Price Between
                      12/17/2015 and                                   12/17/2015 and
Date of Sale          Date of Sale          Date of Sale               Date of Sale

12/17/2015            $11.21         02/02/2016               $10.15
12/18/2015            $11.16         02/03/2016               $10.10
12/21/2015            $11.07         02/04/2016               $10.06
12/22/2015            $11.10         02/05/2016               $10.02
12/23/2015            $11.17         02/08/2016               $9.96
12/24/2015            $11.24         02/09/2016               $9.90
12/28/2015            $11.21         02/10/2016               $9.84
12/29/2015            $11.20         02/11/2016               $9.79
12/30/2015            $11.19         02/12/2016               $9.75
12/31/2015            $11.16         02/16/2016               $9.71
01/04/2016            $11.12         02/17/2016               $9.70
01/05/2016            $11.05         02/18/2016               $9.72
01/06/2016            $10.98         02/19/2016               $9.73
01/07/2016            $10.90         02/22/2016               $9.75
01/08/2016            $10.83         02/23/2016               $9.77
01/11/2016            $10.77         02/24/2016               $9.79
01/12/2016            $10.71         02/25/2016               $9.81
01/13/2016            $10.67         02/26/2016               $9.84
01/14/2016            $10.65         02/29/2016               $9.87
01/15/2016            $10.62         03/01/2016               $9.89
01/19/2016            $10.58         03/02/2016               $9.93
01/20/2016            $10.52         03/03/2016               $9.96
01/21/2016            $10.47         03/04/2016               $9.98
01/22/2016            $10.44         03/07/2016               $10.01
01/25/2016            $10.39         03/08/2016               $10.02
01/26/2016            $10.36         03/09/2016               $10.03
01/27/2016            $10.31         03/10/2016               $10.03
01/28/2016            $10.26         03/11/2016               $10.04
01/29/2016            $10.23         03/14/2016               $10.05
02/01/2016            $10.20         03/15/2016               $10.05




                                              22
             Case
              Case1:15-cv-11775-GAO
                   1:15-cv-11775-GAO Document
                                      Document77-1 Filed09/13/19
                                               97 Filed  07/06/18 Page
                                                                   Page90
                                                                        79ofof116
                                                                               104
                                                                                                 Exhibit A-2


                               Endurance Securities Litigation
                                c/o JND Legal Administration
                                       P.O. Box 91346
                                      Seattle, WA 98111
                              Toll-Free Number: (833) 747-6675
                       Email: info@EnduranceSecuritiesLitigation.com
                 Settlement Website: www.EnduranceSecuritiesLitigation.com



                       PROOF OF CLAIM AND RELEASE FORM

To be eligible to receive a share of the Net Settlement Fund in connection with the Settlement of this Action,
you must complete and sign this Proof of Claim and Release Form (“Claim Form”) and mail it by first-class
mail to the above address, postmarked no later than _________, 2018.
Failure to submit your Claim Form by the date specified will subject your claim to rejection and may preclude
you from being eligible to receive any money in connection with the Settlement.
Do not mail or deliver your Claim Form to the Court, the parties to the Action, or their counsel. Submit
your Claim Form only to the Claims Administrator at the address set forth above.

     TABLE OF CONTENTS                                                                         PAGE #

     PART I – CLAIMANT INFORMATION                                                                __

     PART II – GENERAL INSTRUCTIONS                                                               __

     PART III – SCHEDULE OF TRANSACTIONS IN ENDURANCE COMMON STOCK                                 __

     PART IV – RELEASE OF CLAIMS AND SIGNATURE                                                    __
                 Case
                  Case1:15-cv-11775-GAO
                       1:15-cv-11775-GAO Document
                                          Document77-1 Filed09/13/19
                                                   97 Filed  07/06/18 Page
                                                                       Page91
                                                                            80ofof116
                                                                                   104



                                            PART I – CLAIMANT INFORMATION

The Claims Administrator will use this information for all communications regarding this Claim Form. If this
information changes, you MUST notify the Claims Administrator in writing at the address above.

Claimant Names(s) (as the name(s) should appear on check, if eligible for payment; if the shares are jointly
owned, the names of all beneficial owners must be provided):




Name of Person the Claims Administrator Should Contact Regarding this Claim Form (Must Be Provided):




Mailing Address – Line 1: Street Address/P.O. Box:



Mailing Address – Line 2 (If Applicable): Apartment/Suite/Floor Number:



City:



State/Province:             Zip Code:                                                           Country:


Last 4 digits of Claimant Social Security/Taxpayer Identification Number:1



Daytime Telephone Number:                                                                       Evening Telephone Number:



Email address       (E-mail address is not required, but if you provide it you authorize the Claims Administrator to use it in providing you with
information relevant to this claim.):




1
  The last four digits of the taxpayer identification number (TIN), consisting of a valid Social Security Number (SSN) for
individuals or Employer Identification Number (EIN) for business entities, trusts, estates, etc., and the telephone number
of the beneficial owner(s) may be used in verifying this claim.




                                                                    Page 2
             Case
              Case1:15-cv-11775-GAO
                   1:15-cv-11775-GAO Document
                                      Document77-1 Filed09/13/19
                                               97 Filed  07/06/18 Page
                                                                   Page92
                                                                        81ofof116
                                                                               104



                                 PART II – GENERAL INSTRUCTIONS

        1.      It is important that you completely read and understand the Notice of (I) Pendency of Class
Action and Certification of Settlement Class; (II) Proposed Settlement with Defendants; (III) Settlement
Hearing; and (IV) Motion for an Award of Attorneys’ Fees and Reimbursement of Litigation Expenses (the
“Notice”) that accompanies this Claim Form, including the Plan of Allocation of the Net Settlement Fund set
forth in the Notice. The Notice describes the proposed Settlement, how Settlement Class Members are affected
by the Settlement, and the manner in which the Net Settlement Fund will be distributed if the Settlement and
Plan of Allocation are approved by the Court. The Notice also contains the definitions of many of the defined
terms (which are indicated by initial capital letters) used in this Claim Form. By signing and submitting this
Claim Form, you will be certifying that you have read and that you understand the Notice, including the terms
of the releases described therein and provided for herein.

        2.      By submitting this Claim Form, you will be making a request to share in the proceeds of the
Settlement described in the Notice. IF YOU ARE NOT A SETTLEMENT CLASS MEMBER (see the
definition of the Settlement Class on page __ of the Notice, which sets forth who is included in and who is
excluded from the Settlement Class), OR IF YOU, OR SOMEONE ACTING ON YOUR BEHALF,
SUBMITTED A REQUEST FOR EXCLUSION FROM THE SETTLEMENT CLASS, DO NOT SUBMIT A
CLAIM FORM. YOU MAY NOT, DIRECTLY OR INDIRECTLY, PARTICIPATE IN THE
SETTLEMENT IF YOU ARE NOT A SETTLEMENT CLASS MEMBER. THUS, IF YOU ARE
EXCLUDED FROM THE SETTLEMENT CLASS, ANY CLAIM FORM THAT YOU SUBMIT, OR THAT
MAY BE SUBMITTED ON YOUR BEHALF, WILL NOT BE ACCEPTED.

        3.     Submission of this Claim Form does not guarantee that you will share in the proceeds of
the Settlement. The distribution of the Net Settlement Fund will be governed by the Plan of Allocation
set forth in the Notice, if it is approved by the Court, or by such other plan of allocation as the Court
approves.

        4.     Use the Schedule of Transactions in Part III of this Claim Form to supply all required details of
your transaction(s) (including free transfers and deliveries) in and holdings of Endurance International Group
Holdings, Inc. (“Endurance”) common stock. On this schedule, please provide all of the requested information
with respect to your holdings, purchases, acquisitions, and sales of Endurance common stock, whether such
transactions resulted in a profit or a loss. Failure to report all transaction and holding information during
the requested time period may result in the rejection of your claim.

       5.      Please note: Only Endurance common stock purchased during the Settlement Class Period (i.e.,
from October 25, 2013 through December 16, 2015, inclusive) is eligible under the Settlement. However, under
the “90-day look-back period” (described in the Plan of Allocation set forth in the Notice), your sales of
Endurance common stock during the period from December 17, 2015 through March 15, 2016, inclusive, will
be used for purposes of calculating your claim under the Plan of Allocation. Therefore, in order for the Claims
Administrator to be able to balance your claim, the requested purchase information during the 90-day look-back
period must also be provided.

       6.      You are required to submit genuine and sufficient documentation for all of your transactions in
and holdings of Endurance common stock set forth in the Schedule of Transactions in Part III of this Claim
Form. Documentation may consist of copies of brokerage confirmation slips or monthly brokerage account
statements, or an authorized statement from your broker containing the transactional and holding information


                                                    Page 3
             Case
              Case1:15-cv-11775-GAO
                   1:15-cv-11775-GAO Document
                                      Document77-1 Filed09/13/19
                                               97 Filed  07/06/18 Page
                                                                   Page93
                                                                        82ofof116
                                                                               104



found in a broker confirmation slip or account statement. The Settling Parties, Endurance, and the Claims
Administrator do not independently have information about your investments in Endurance common stock. IF
SUCH DOCUMENTS ARE NOT IN YOUR POSSESSION, PLEASE OBTAIN COPIES OR EQUIVALENT
DOCUMENTS FROM YOUR BROKER. FAILURE TO SUPPLY THIS DOCUMENTATION MAY
RESULT IN THE REJECTION OF YOUR CLAIM. DO NOT SEND ORIGINAL DOCUMENTS. Please
keep a copy of all documents that you send to the Claims Administrator. Also, please do not highlight
any portion of the Claim Form or any supporting documents.

        7.    Separate Claim Forms should be submitted for each separate legal entity (e.g., a claim from joint
owners should not include separate transactions of just one of the joint owners, and an individual should not
combine his or her IRA transactions with transactions made solely in the individual’s name). Conversely, a
single Claim Form should be submitted on behalf of one legal entity including all transactions made by that
entity on one Claim Form, no matter how many separate accounts that entity has (e.g., a corporation with
multiple brokerage accounts should include all transactions made in all accounts on one Claim Form).

       8.      All joint beneficial owners must each sign this Claim Form and their names must appear as
“Claimants” in Part I of this Claim Form. If you purchased Endurance common stock during the Settlement
Class Period and held the shares in your name, you are the beneficial owner as well as the record owner and you
must sign this Claim Form to participate in the Settlement. If, however, you purchased Endurance common
stock during the relevant time period and the securities were registered in the name of a third party, such as a
nominee or brokerage firm, you are the beneficial owner of these shares, but the third party is the record owner.
The beneficial owner, not the record owner, must sign this Claim Form to be eligible to participate in the
Settlement.

      9.      Agents, executors, administrators, guardians, and trustees must complete and sign the Claim
Form on behalf of persons represented by them, and they must:
               (a)    expressly state the capacity in which they are acting;
               (b)    identify the name, account number, Social Security Number (or taxpayer identification
                      number), address and telephone number of the beneficial owner of (or other person or
                      entity on whose behalf they are acting with respect to) the Endurance common stock; and
               (c)    furnish herewith evidence of their authority to bind to the Claim Form the person or
                      entity on whose behalf they are acting. (Authority to complete and sign a Claim Form
                      cannot be established by stockbrokers demonstrating only that they have discretionary
                      authority to trade securities in another person’s accounts.)

       10.     By submitting a signed Claim Form, you will be swearing that you:
               (a)    own(ed) the Endurance common stock you have listed in the Claim Form; or
               (b)    are expressly authorized to act on behalf of the owner thereof.

       11.     By submitting a signed Claim Form, you will be swearing to the truth of the statements
contained therein and the genuineness of the documents attached thereto, subject to penalties of perjury under
the laws of the United States of America. The making of false statements, or the submission of forged or
fraudulent documentation, will result in the rejection of your claim and may subject you to civil liability or
criminal prosecution.




                                                     Page 4
              Case
               Case1:15-cv-11775-GAO
                    1:15-cv-11775-GAO Document
                                       Document77-1 Filed09/13/19
                                                97 Filed  07/06/18 Page
                                                                    Page94
                                                                         83ofof116
                                                                                104



       12.     If the Court approves the Settlement, payments to eligible Authorized Claimants pursuant to the
Plan of Allocation (or such other plan of allocation as the Court approves) will be made after any appeals are
resolved, and after the completion of all claims processing. The claims process will take substantial time to
complete fully and fairly. Please be patient.

        13.      PLEASE NOTE: As set forth in the Plan of Allocation, each Authorized Claimant shall receive
his, her or its pro rata share of the Net Settlement Fund. If the prorated payment to any Authorized Claimant
calculates to less than $10.00, it will not be included in the calculation and no distribution will be made to that
Authorized Claimant.

       14.     If you have questions concerning the Claim Form, or need additional copies of the Claim Form
or the Notice, you may contact the Claims Administrator, JND Legal Administration, at the above address, by
email at info@EnduranceSecuritiesLitigation.com, or by toll-free phone at (833) 747-6675, or you can visit the
Settlement website, www.EnduranceSsecuritiesLitigation.com, where copies of the Claim Form and Notice are
available for downloading.

        15.    NOTICE REGARDING ELECTRONIC FILES: Certain claimants with large numbers of
transactions may request, or may be requested, to submit information regarding their transactions in electronic
files. To obtain the mandatory electronic filing requirements and file layout, you may visit the settlement
website at www.EnduranceSecuritiesLitigation.com or you may email the Claims Administrator’s electronic
filing department at EDUSecurities@JNDLA.com. Any file not in accordance with the required electronic
filing format will be subject to rejection. No electronic files will be considered to have been properly submitted
unless the Claims Administrator issues an email to that effect after processing your file with your claim
numbers and respective account information. Do not assume that your file has been received or processed
until you receive this email. If you do not receive such an email within 10 days of your submission, you
should contact the electronic filing department at EDUSecurities@JNDLA.com to inquire about your file
and confirm it was received and acceptable.

                                       IMPORTANT: PLEASE NOTE
YOUR CLAIM IS NOT DEEMED FILED UNTIL YOU RECEIVE AN ACKNOWLEDGEMENT
POSTCARD. THE CLAIMS ADMINISTRATOR WILL ACKNOWLEDGE RECEIPT OF YOUR
CLAIM FORM BY MAIL, WITHIN 60 DAYS.        IF YOU DO NOT RECEIVE AN
ACKNOWLEDGEMENT POSTCARD WITHIN 60 DAYS, PLEASE CALL THE CLAIMS
ADMINISTRATOR TOLL FREE AT (833) 747-6675.




                                                      Page 5
                 Case
                  Case1:15-cv-11775-GAO
                       1:15-cv-11775-GAO Document
                                          Document77-1 Filed09/13/19
                                                   97 Filed  07/06/18 Page
                                                                       Page95
                                                                            84ofof116
                                                                                   104



            PART III – SCHEDULE OF TRANSACTIONS IN ENDURANCE COMMON STOCK
  Please be sure to include proper documentation with your Claim Form as described in detail in Part II – General
  Instructions, Paragraph 6, above. Do not include information regarding securities other than Endurance common
  stock.
1. HOLDINGS AS OF October 25, 2013 – State the total number of shares of Endurance common                 Confirm Proof of
stock held as of the opening of trading on October 25, 2013. (Must be documented.) If none, write        Position Enclosed
“zero” or “0.” ____________________                                                                              ż
2. PURCHASES/ACQUISITIONS FROM October 25, 2013 THROUGH December 16, 2015 – Separately list each and
every purchase/acquisition (including free receipts) of Endurance common stock from after the opening of trading on October
25, 2013 through and including the close of trading on December 16, 2015. (Must be documented.)
   Date of Purchase/       Number of Shares      Purchase/Acquisition         Total Purchase/             Confirm Proof of
      Acquisition         Purchased/Acquired         Price Per Share         Acquisition Price           Purchase Enclosed
(List Chronologically)                                                       (excluding taxes,
  (Month/Day/Year)                                                        commissions, and fees)

       /    /                                  $                       $                                         ż

       /    /                                  $                       $                                         ż

       /    /                                  $                       $                                         ż

       /    /                                  $                       $                                         ż
3. PURCHASES/ACQUISITIONS FROM December 17, 2015 THROUGH March 15, 2016 – State the total number of
shares of Endurance common stock purchased/acquired (including free receipts) from after the opening of trading on December
17, 2015 through and including the close of trading on March 15, 2016. If none, write “zero” or “0.”2
____________________
4. SALES FROM October 25, 2013 THROUGH March 15, 2016 – Separately list each and every                 IF NONE, CHECK
sale/disposition (including free deliveries) of Endurance common stock from after the opening of              HERE

                                                                                                                ż
trading on October 25, 2013 through and including the close of trading on March 15, 2016. (Must be
documented.)
     Date of Sale            Number of               Sale Price               Total Sale Price            Confirm Proof
(List Chronologically)       Shares Sold             Per Share               (excluding taxes,           of Sale Enclosed
  (Month/Day/Year)                                                         commissions, and fees)


       /    /                                  $                       $                                         ż

       /    /                                  $                       $                                         ż

       /    /                                  $                       $                                         ż


  2
    Please note: Information requested with respect to your purchases/acquisitions of Endurance common stock from after
  the opening of trading on December 17, 2015 through and including the close of trading on March 15, 2016 is needed in
  order to balance your claim; purchases during this period, however, are not eligible under the Settlement and will not be
  used for purposes of calculating your Recognized Claim pursuant to the Plan of Allocation.




                                                          Page 6
                 Case
                  Case1:15-cv-11775-GAO
                       1:15-cv-11775-GAO Document
                                          Document77-1 Filed09/13/19
                                                   97 Filed  07/06/18 Page
                                                                       Page96
                                                                            85ofof116
                                                                                   104




       /    /                                  $                       $                                      ż
5. HOLDINGS AS OF March 15, 2016 – State the total number of shares of Endurance common                Confirm Proof of
stock held as of the close of trading on March 15, 2016. (Must be documented.) If none, write “zero”   Position Enclosed
or “0.” ________________                                                                                       ż

  IF YOU REQUIRE ADDITIONAL SPACE FOR THE SCHEDULE ABOVE, ATTACH EXTRA
  SCHEDULES IN THE SAME FORMAT. PRINT THE BENEFICIAL OWNER’S FULL NAME AND
  LAST FOUR DIGITS OF SOCIAL SECURITY/TAXPAYER IDENTIFICATION NUMBER ON EACH
  ADDITIONAL PAGE. IF YOU DO ATTACH EXTRA SCHEDULES, CHECK THIS BOX




                                                          Page 7
              Case
               Case1:15-cv-11775-GAO
                    1:15-cv-11775-GAO Document
                                       Document77-1 Filed09/13/19
                                                97 Filed  07/06/18 Page
                                                                    Page97
                                                                         86ofof116
                                                                                104



                           PART IV - RELEASE OF CLAIMS AND SIGNATURE

 YOU MUST ALSO READ THE RELEASE AND CERTIFICATION BELOW AND SIGN ON PAGE __
                            OF THIS CLAIM FORM.

I (we) hereby acknowledge that, pursuant to the terms set forth in the Stipulation, without further action by
anyone, upon the Effective Date of the Settlement, I (we), on behalf of myself (ourselves) and my (our) heirs,
executors, administrators, predecessors, successors, and assigns, in their capacities as such, shall be deemed to
have, and by operation of law and of the judgment shall have, fully, finally and forever compromised, settled,
remised, released, resolved, relinquished, waived and forever discharged each and every Released Plaintiffs’
Claim (including, without limitation, any Unknown Claims) against the Defendants and the other Defendants’
Releasees, and each of their legal representatives, heirs, executors, successors, and assigns in their capacities as
such, of and from each and every Released Plaintiffs’ Claim and shall forever be barred and enjoined from
prosecuting any or all of the Released Plaintiffs’ Claims against any of the Defendants’ Releasees.

CERTIFICATION

By signing and submitting this Claim Form, the claimant(s) or the person(s) who represent(s) the claimant(s)
agree(s) to the release above and certifies (certify) as follows:
        1.      that I (we) have read and understand the contents of the Notice and this Claim Form, including
the releases provided for in the Settlement and the terms of the Plan of Allocation;
       2.     that the claimant(s) is a (are) Settlement Class Member(s), as defined in the Notice, and is (are)
not excluded by definition from the Settlement Class as set forth in the Notice;
       3.      that the claimant has not submitted a request for exclusion from the Settlement Class;
        4.     that I (we) own(ed) the Endurance common stock identified in the Claim Form and have not
assigned the claim against any of the Defendants or any of the other Defendants’ Releasees to another, or that,
in signing and submitting this Claim Form, I (we) have the authority to act on behalf of the owner(s) thereof;
        5.   that the claimant(s) has (have) not submitted any other claim covering the same purchases of
Endurance common stock and knows (know) of no other person having done so on the claimant’s (claimants’)
behalf;
       6.      that the claimant(s) submit(s) to the jurisdiction of the Court with respect to claimant’s
(claimants’) claim and for purposes of enforcing the releases set forth herein;
      7.      that I (we) agree to furnish such additional information with respect to this Claim Form as Lead
Counsel, the Claims Administrator or the Court may require;
       8.    that the claimant(s) waive(s) the right to trial by jury, to the extent it exists, and agree(s) to the
Court’s summary disposition of the determination of the validity or amount of the claim made by this Claim
Form;
      9.      that I (we) acknowledge that the claimant(s) will be bound by and subject to the terms of any
judgment(s) that may be entered in the Action; and




                                                      Page 8
              Case
               Case1:15-cv-11775-GAO
                    1:15-cv-11775-GAO Document
                                       Document77-1 Filed09/13/19
                                                97 Filed  07/06/18 Page
                                                                    Page98
                                                                         87ofof116
                                                                                104



       10.      that the claimant(s) is (are) NOT subject to backup withholding under the provisions of Section
3406(a)(1)(C) of the Internal Revenue Code because (a) the claimant(s) is (are) exempt from backup
withholding or (b) the claimant(s) has (have) not been notified by the IRS that he/she/it is subject to backup
withholding as a result of a failure to report all interest or dividends or (c) the IRS has notified the claimant(s)
that he/she/it is no longer subject to backup withholding. If the IRS has notified the claimant(s) that
he/she/it is subject to backup withholding, please strike out the language in the preceding sentence
indicating that the claim is not subject to backup withholding in the certification above.

UNDER THE PENALTIES OF PERJURY, I (WE) CERTIFY THAT ALL OF THE INFORMATION
PROVIDED BY ME (US) ON THIS CLAIM FORM IS TRUE, CORRECT, AND COMPLETE, AND THAT
THE DOCUMENTS SUBMITTED HEREWITH ARE TRUE AND CORRECT COPIES OF WHAT THEY
PURPORT TO BE.


Signature of claimant                                                                                Date


Print your name here


Signature of joint claimant, if any                                                                  Date


Print your name here

If the claimant is other than an individual, or is not the person completing this form, the following also must
be provided:



Signature of person signing on behalf of claimant                                                    Date


Print your name here


Capacity of person signing on behalf of claimant, if other than an individual, e.g., executor, president, trustee,
custodian, etc. (Must provide evidence of authority to act on behalf of claimant – see paragraph 9 on page __ of
this Claim Form.)




                                                       Page 9
             Case
              Case1:15-cv-11775-GAO
                   1:15-cv-11775-GAO Document
                                      Document77-1 Filed09/13/19
                                               97 Filed  07/06/18 Page
                                                                   Page99
                                                                        88ofof116
                                                                               104



                                        REMINDER CHECKLIST:

1. Please sign the above release and certification. If this Claim Form is being made on behalf of joint
   claimants, then both must sign.
2. Remember to attach only copies of acceptable supporting documentation as these documents will not be
   returned to you.
3. Please do not highlight any portion of the Claim Form or any supporting documents.
4. Keep copies of the completed Claim Form and documentation for your own records.
5. The Claims Administrator will acknowledge receipt of your Claim Form by mail, within 60 days. Your
   claim is not deemed filed until you receive an acknowledgement postcard. If you do not receive an
   acknowledgement postcard within 60 days, please call the Claims Administrator toll free at (833) 747-
   6675.
6. If your address changes in the future, or if this Claim Form was sent to an old or incorrect address, please
   send the Claims Administrator written notification of your new address. If you change your name, please
   inform the Claims Administrator.
7. If you have any questions or concerns regarding your claim, please contact the Claims Administrator at the
   address below, by email at info@EnduranceSecuritiesLitigation.com, or by toll-free phone at (833) 747-
   6675, or you may visit www.EnduranceSecuritiesLitigation.com. Please DO NOT call Endurance or any of
   the other Defendants or their counsel with questions regarding your claim.

THIS CLAIM FORM MUST BE MAILED TO THE CLAIMS ADMINISTRATOR BY FIRST-CLASS MAIL,
POSTMARKED NO LATER THAN XXXXXX, ADDRESSED AS FOLLOWS:

                                      Endurance Securities Litigation
                                      c/o JND Legal Administration
                                            P.O. Box 91346
                                           Seattle, WA 98111
                                             (833) 747-6675
                                   www.EnduranceSecuritiesLitigation.com

       A Claim Form received by the Claims Administrator shall be deemed to have been submitted when
posted, if a postmark date on or before XXXXX is indicated on the envelope and it is mailed First Class, and
addressed in accordance with the above instructions. In all other cases, a Claim Form shall be deemed to have
been submitted when actually received by the Claims Administrator.

      You should be aware that it will take a significant amount of time to fully process all of the Claim
Forms. Please be patient and notify the Claims Administrator of any change of address.




                                                   Page 10
      Case
      Case 1:15-cv-11775-GAO
           1:15-cv-11775-GAO Document
                             Document 77-1 Filed09/13/19
                                      97 Filed   07/06/18 Page
                                                           Page100
                                                                89 of
                                                                   of 116
                                                                      104



                                                                                      Exhibit A-3

                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS


 CHRISTOPHER MACHADO, and                          Case No. 1:15-cv-11775-GAO
 MICHAEL RUBIN, Individually and on
 Behalf of All Others Similarly Situated,

                               Plaintiffs,

                v.

 ENDURANCE INTERNATIONAL
 GROUP HOLDINGS, INC., HARI
 RAVICHANDRAN, and TIVANKA
 ELLAWALA,

                               Defendants.




          SUMMARY NOTICE OF (I) PENDENCY OF CLASS ACTION AND
        PROPOSED SETTLEMENT; (II) SETTLEMENT FAIRNESS HEARING;
            AND (III) MOTION FOR AN AWARD OF ATTORNEYS’ FEES
              AND REIMBURSEMENT OF LITIGATION EXPENSES

TO: All persons and/or entities who or which purchased or otherwise acquired Endurance
    International Group Holdings, Inc. (“Endurance”) common stock during the period
    of October 25, 2013 through December 16, 2015, inclusive, including all persons and
    entities who or which purchased or otherwise acquired Endurance common stock
    pursuant and/or traceable to the registered public offering conducted on or about
    October 25, 2013, and who were injured thereby (the “Settlement Class”):
PLEASE READ THIS NOTICE CAREFULLY, YOUR RIGHTS WILL BE AFFECTED
BY A CLASS ACTION LAWSUIT PENDING IN THIS COURT.

       YOU ARE HEREBY NOTIFIED, pursuant to Rule 23 of the Federal Rules of Civil
Procedure and an Order of the United States District Court for the District of Massachusetts, that
the above-captioned litigation (the “Action”) has been certified as a class action on behalf of the
Settlement Class, except for certain persons and entities who are excluded from the Settlement
Class by definition as set forth in the full Notice of (I) Pendency of Class Action and Proposed
Settlement; (II) Settlement Fairness Hearing; and (III) Motion for an Award of Attorneys’ Fees
and Reimbursement of Litigation Expenses (the “Notice”).
      Case
      Case 1:15-cv-11775-GAO
           1:15-cv-11775-GAO Document
                             Document 77-1 Filed09/13/19
                                      97 Filed   07/06/18 Page
                                                           Page101
                                                                90 of
                                                                   of 116
                                                                      104



       YOU ARE ALSO NOTIFIED that Plaintiffs in the Action have reached a proposed
settlement of the Action for $18,650,000 in cash (the “Settlement”), that, if approved, will
resolve all claims in the Action.
        A hearing will be held on _____________, 2018 at __:__ _.m., before the Honorable
George A. O’Toole, Jr. at the United States District Court for the District of Massachusetts, John
Joseph Moakley U.S. Courthouse, Courtroom 9, 1 Courthouse Way, Boston, Massachusetts
02210, to determine (i) whether the proposed Settlement should be approved as fair, reasonable,
and adequate; (ii) whether the Action should be dismissed with prejudice against Defendants,
and the Releases specified and described in the Stipulation and Agreement of Settlement dated
July 6, 2018 (“Stipulation”) (and in the Notice) should be granted; (iii) whether the proposed
Plan of Allocation should be approved as fair and reasonable; and (iv) whether Lead Counsel’s
application for an award of attorneys’ fees and reimbursement of expenses should be approved.
       If you are a member of the Settlement Class, your rights will be affected by the
pending Action and the Settlement, and you may be entitled to share in the Settlement
Fund. The Notice and Proof of Claim and Release Form (“Claim Form”), can be downloaded
from       the    website       maintained      by       the     Claims      Administrator,
www.EnduranceSecuritiesLitigation.com. You may also obtain copies of the Notice and Claim
Form by contacting the Claims Administrator at Endurance Securities Class Action Litigation,
c/o JND Legal Administration, P.O. Box 91346, Seattle, WA 98111, 1-833-747-6675.
        If you are a member of the Settlement Class, in order to be eligible to receive a payment
under the proposed Settlement, you must submit a Claim Form postmarked no later than
_____________, 2018. If you are a Settlement Class Member and do not submit a proper Claim
Form, you will not be eligible to share in the distribution of the net proceeds of the Settlement
but you will nevertheless be bound by any judgments or orders entered by the Court in the
Action.
        If you are a member of the Settlement Class and wish to exclude yourself from the
Settlement Class, you must submit a request for exclusion such that it is received no later than
_____________, 2018, in accordance with the instructions set forth in the Notice. If you
properly exclude yourself from the Settlement Class, you will not be bound by any judgments or
orders entered by the Court in the Action and you will not be eligible to share in the proceeds of
the Settlement.
        Any objections to the proposed Settlement, the proposed Plan of Allocation, or Lead
Counsel’s motion for attorneys’ fees and reimbursement of expenses, must be filed with the
Court and delivered to Lead Counsel and Defendants’ Counsel such that they are received no
later than _____________, 2018, in accordance with the instructions set forth in the Notice.
        All capitalized words and terms not defined in this notice shall have the meanings stated
in the Stipulation, which can be downloaded from www.EnduranceSecuritiesLitigation.com.
Please do not contact the Court, the Clerk’s office, Endurance, or its counsel regarding this
notice. All questions about this notice, the proposed Settlement, or your eligibility to
participate in the Settlement should be directed to Lead Counsel or the Claims
Administrator.




                                                2
     Case
     Case 1:15-cv-11775-GAO
          1:15-cv-11775-GAO Document
                            Document 77-1 Filed09/13/19
                                     97 Filed   07/06/18 Page
                                                          Page102
                                                               91 of
                                                                  of 116
                                                                     104



      Requests for the Notice and Claim Form should be made to:
                        Endurance Securities Class Action Litigation
                              c/o JND Legal Administration
                                     P.O. Box 91346
                                    Seattle, WA 98111
                                      833-747-6675
                         www.EnduranceSecuritiesLitigation.com
      Inquiries, other than requests for the Notice and Claim Form, should be made to Lead
Counsel:
                         GLANCY PRONGAY & MURRAY LLP
                              Attn: Lionel Z. Glancy, Esq.
                           1925 Century Park East, Suite 2100
                             Los Angeles, California 90067
                                     (888) 773-9224
                              settlements@glancylaw.com
                                                                       By Order of the Court




                                             3
Case 1:15-cv-11775-GAO Document 97 Filed 09/13/19 Page 103 of 116
      Case
      Case 1:15-cv-11775-GAO
           1:15-cv-11775-GAO Document
                             Document 77-1 Filed09/13/19
                                      97 Filed   07/06/18 Page
                                                           Page104
                                                                93 of
                                                                   of 116
                                                                      104



                                                                                     Exhibit B
                           UNITED STATES DISTRICT COURT
                            DISTRICT OF MASSACHUSETTS


 CHRISTOPHER MACHADO, and                        Case No. 1:15-cv-11775-GAO
 MICHAEL RUBIN, Individually and on
 Behalf of All Others Similarly Situated,

                              Plaintiff,         JUDGMENT APPROVING CLASS
                                                 ACTION SETTLEMENT
               v.

 ENDURANCE INTERNATIONAL
 GROUP HOLDINGS, INC., HARI
 RAVICHANDRAN, and TIVANKA
 ELLAWALA,

                              Defendants.



              JUDGMENT APPROVING CLASS ACTION SETTLEMENT

       WHEREAS, a consolidated class action is pending in this Court entitled Machado v.

Endurance International Group Holdings, Inc., et al., Case No. 1:15-cv-11775-GAO (the

“Action”);

       WHEREAS, (a) Lead Plaintiff Christopher Machado and Plaintiff Michael Rubin

(collectively, “Plaintiffs”), on behalf of themselves and the Settlement Class (defined below),

and (b) defendant Endurance International Group Holdings, Inc. (“Endurance”), and defendants

Hari Ravichandran and Tivanka Ellawala (collectively, the “Individual Defendants”; and,

together with Endurance, the “Defendants”; and, together with Endurance and Plaintiffs, the

“Parties”) have entered into a Stipulation and Agreement of Settlement dated July 6, 2018 (the

“Stipulation”), that provides for a complete dismissal with prejudice of the claims asserted
      Case
      Case 1:15-cv-11775-GAO
           1:15-cv-11775-GAO Document
                             Document 77-1 Filed09/13/19
                                      97 Filed   07/06/18 Page
                                                           Page105
                                                                94 of
                                                                   of 116
                                                                      104



against Defendants in the Action on the terms and conditions set forth in the Stipulation, subject

to the approval of this Court (the “Settlement”);

       WHEREAS, unless otherwise defined in this Judgment, the capitalized terms herein shall

have the same meaning as they have in the Stipulation, a copy of which is attached hereto as

Exhibit 1;

       WHEREAS, by Order dated _________ __, 2018 (the “Preliminary Approval Order”),

this Court: (a) preliminarily approved the Settlement; (b) certified the Settlement Class solely for

purposes of effectuating the Settlement; (c) ordered that notice of the proposed Settlement be

provided to potential Settlement Class Members; (d) provided Settlement Class Members with

the opportunity either to exclude themselves from the Settlement Class or to object to the

proposed Settlement; and (e) scheduled a hearing regarding final approval of the Settlement;

       WHEREAS, due and adequate notice has been given to the Settlement Class and the

notice required by the Class Action Fairness Act has been provided;

       WHEREAS, the Court conducted a hearing on _________ __, 2018 (the “Settlement

Hearing”) to consider, among other things, (a) whether the terms and conditions of the

Settlement are fair, reasonable and adequate to the Settlement Class, and should therefore be

approved; and (b) whether a judgment should be entered dismissing the Action with prejudice as

against the Defendants; and

       WHEREAS, the Court having reviewed and considered the Stipulation, all papers filed

and proceedings held herein in connection with the Settlement, all oral and written comments

received regarding the Settlement, and the record in the Action, and good cause appearing

therefor;




                                                    2
      Case
      Case 1:15-cv-11775-GAO
           1:15-cv-11775-GAO Document
                             Document 77-1 Filed09/13/19
                                      97 Filed   07/06/18 Page
                                                           Page106
                                                                95 of
                                                                   of 116
                                                                      104



       IT IS HEREBY ORDERED, ADJUDGED AND DECREED:

       1.      Jurisdiction – The Court has jurisdiction over the subject matter of the Action,

and all matters relating to the Settlement, as well as personal jurisdiction over all of the Parties

and each of the Settlement Class Members.

       2.      Incorporation of Settlement Documents – This Judgment incorporates and

makes a part hereof: (a) the Stipulation filed with the Court on July 6, 2018; and (b) the Notice

and the Summary Notice, both of which were filed with the Court on July 6, 2018.

       3.      Class Certification for Settlement Purposes – The Court hereby affirms its

determinations in the Preliminary Approval Order certifying, for the purposes of the Settlement

only, the Action as a class action pursuant to Rules 23(a) and (b)(3) of the Federal Rules of Civil

Procedure on behalf of the Settlement Class consisting of all persons and/or entities who or

which purchased or otherwise acquired Endurance common stock during the period of October

25, 2013 through December 16, 2015, inclusive, including all persons and entities who

purchased or otherwise acquired Endurance common stock pursuant and/or traceable to the

registered public offering conducted on or about October 25, 2013, and who were injured

thereby. Excluded from the Settlement Class are: (a) Defendants; (b) members of the Immediate

Families of each of the Individual Defendants; (c) the subsidiaries and affiliates of Endurance;

(d) any person or entity who is, or during the Class Period was, a chief executive officer,

executive vice president, senior vice president, chief financial officer, principal accounting

officer (or if there is no such accounting officer, the controller), director, or controlling person of

Endurance; (e) any entity in which any Defendant has a controlling interest; and (f) the legal

representatives, heirs, successors and assigns of any such excluded party; provided, however,

that any Investment Vehicle shall not be excluded from the Settlement Class. [Also excluded


                                                  3
      Case
      Case 1:15-cv-11775-GAO
           1:15-cv-11775-GAO Document
                             Document 77-1 Filed09/13/19
                                      97 Filed   07/06/18 Page
                                                           Page107
                                                                96 of
                                                                   of 116
                                                                      104



from the Settlement Class are the persons and entities listed on Exhibit 2 hereto, who or which

are excluded from the Settlement Class pursuant to request.]

       4.       Adequacy of Representation – Pursuant to Rule 23 of the Federal Rules of Civil

Procedure, and for the purposes of the Settlement only, the Court hereby affirms its

determinations in the Preliminary Approval Order certifying Plaintiffs as Class Representatives

for the Settlement Class and appointing Lead Counsel as Class Counsel for the Settlement Class.

Plaintiffs and Lead Counsel have fairly and adequately represented the Settlement Class both in

terms of litigating the Action and for purposes of entering into and implementing the Settlement

and have satisfied the requirements of Federal Rules of Civil Procedure 23(a)(4) and 23(g),

respectively.

       5.       Notice – The Court finds that the dissemination of the Notice and the publication

of the Summary Notice: (a) were implemented in accordance with the Preliminary Approval

Order; (b) constituted the best notice practicable under the circumstances; (c) constituted notice

that was reasonably calculated, under the circumstances, to apprise Settlement Class Members of

(i) the pendency of the Action; (ii) the effect of the proposed Settlement (including the Releases

to be provided thereunder); (iii) Lead Counsel’s motion for an award of attorneys’ fees and

reimbursement of Litigation Expenses; (iv) their right to object to any aspect of the Settlement,

the Plan of Allocation and/or Lead Counsel’s motion for attorneys’ fees and reimbursement of

Litigation Expenses; (v) their right to exclude themselves from the Settlement Class; and (vi)

their right to appear at the Settlement Hearing; (d) constituted due, adequate, and sufficient

notice to all persons and entities entitled to receive notice of the proposed Settlement; and (e)

satisfied the requirements of Rule 23 of the Federal Rules of Civil Procedure, the United States




                                                4
      Case
      Case 1:15-cv-11775-GAO
           1:15-cv-11775-GAO Document
                             Document 77-1 Filed09/13/19
                                      97 Filed   07/06/18 Page
                                                           Page108
                                                                97 of
                                                                   of 116
                                                                      104



Constitution (including the Due Process Clause), the Private Securities Litigation Reform Act of

1995, 15 U.S.C. §§ 77z-1 and 78u-4, as amended, and all other applicable law and rules.

       6.      CAFA Notice – The Claims Administrator timely mailed notice to those required

by the Class Action Fairness Act to receive notice of the Settlement and the form of notice and

method of providing notice complied with all requirements of CAFA necessary to make the

Releases herein binding upon Settlement Class Members.

       7.      Final Settlement Approval and Dismissal of Claims – Pursuant to, and in

accordance with, Rule 23 of the Federal Rules of Civil Procedure, this Court hereby fully and

finally approves the Settlement set forth in the Stipulation in all respects (including, without

limitation: the amount of the Settlement; the Releases provided for therein; and the dismissal

with prejudice of the claims asserted against Defendants in the Action), and finds that the

Settlement is, in all respects, fair, reasonable and adequate to the Settlement Class. The Parties

are directed to implement, perform and consummate the Settlement in accordance with the terms

and provisions contained in the Stipulation.

       8.      The Action and all of the claims asserted against Defendants in the Action by

Plaintiffs and the other Settlement Class Members are hereby dismissed with prejudice. The

Parties shall bear their own costs and expenses, except as otherwise expressly provided in the

Stipulation.

       9.      Binding Effect – The terms of the Stipulation and of this Judgment shall be

forever binding on Defendants, Plaintiffs and all other Settlement Class Members (regardless of

whether or not any individual Settlement Class Member submits a Claim Form or seeks or

obtains a distribution from the Net Settlement Fund), as well as their respective successors and




                                                5
      Case
      Case 1:15-cv-11775-GAO
           1:15-cv-11775-GAO Document
                             Document 77-1 Filed09/13/19
                                      97 Filed   07/06/18 Page
                                                           Page109
                                                                98 of
                                                                   of 116
                                                                      104



assigns. [The persons and entities listed on Exhibit 2 hereto are excluded from the Settlement

Class pursuant to request and are not bound by the terms of the Stipulation or this Judgment.]

       10.     Releases – The Releases set forth in paragraphs 5 and 6 of the Stipulation,

together with the definitions contained in paragraph 1 of the Stipulation relating thereto, are

expressly incorporated herein in all respects. The Releases are effective as of the Effective Date.

Accordingly, this Court orders that:

               (a)     Without further action by anyone, and subject to paragraph 11 below,

upon the Effective Date of the Settlement, Plaintiffs and each of the other Settlement Class

Members, on behalf of themselves, and their respective legal representatives, heirs, executors,

successors, and assigns in their capacities as such, shall be deemed to have, and by operation of

law and of this Judgment shall have, fully, finally and forever compromised, settled, remised,

released, resolved, relinquished, waived and forever discharged Defendants and the other

Defendants’ Releasees, and each of their respective legal representatives, heirs, executors,

successors, and assigns in their capacities as such, of and from each and every Released

Plaintiffs’ Claim, and shall forever be barred and enjoined from prosecuting any or all of the

Released Plaintiffs’ Claims against any of the Defendants or any of the other Defendants’

Releasees. This Release shall not apply to any of the Excluded Claims (as that term is defined in

paragraph 1(t) of the Stipulation).

               (b)     Without further action by anyone, and subject to paragraph 11 below,

upon the Effective Date of the Settlement, Defendants, on behalf of themselves, and their

respective legal representatives, heirs, executors, predecessors, successors, and assigns in their

capacities as such, shall be deemed to have, and by operation of law and of this Judgment shall

have, fully, finally and forever compromised, settled, remised, released, resolved, relinquished,


                                                6
      Case
      Case 1:15-cv-11775-GAO
           1:15-cv-11775-GAO Document
                             Document 77-1 Filed09/13/19
                                      97 Filed   07/06/18 Page
                                                           Page110
                                                                99 of
                                                                   of 116
                                                                      104



waived and discharged Plaintiffs and the other Plaintiffs’ Releasees, and each of their respective

legal representatives, heirs, executors, successors, and assigns in their capacities as such, of and

from each and every Released Defendants’ Claim, and shall forever be barred and enjoined from

prosecuting any or all of the Released Defendants’ Claims against any of the Plaintiffs or any of

the other Plaintiffs’ Releasees. [This Release shall not apply to any person or entity listed on

Exhibit 2 hereto.]

       11.       Notwithstanding paragraphs 10(a) – (b) above, nothing in this Judgment shall bar

any action by any of the Parties to enforce or effectuate the terms of the Stipulation or this

Judgment.

       12.       Rule 11 Findings – The Court finds and concludes that the Parties and their

respective counsel have complied in all respects with the requirements of Rule 11 of the Federal

Rules of Civil Procedure in connection with the institution, prosecution, defense, and settlement

of the Action.

       13.       No Admissions – Neither this Judgment, the Term Sheet, the Stipulation (whether

or not consummated), including the exhibits thereto and the Plan of Allocation contained therein

(or any other plan of allocation that may be approved by the Court), the negotiations leading to

the execution of the Term Sheet and the Stipulation, nor any proceedings taken pursuant to or in

connection with the Term Sheet, the Stipulation and/or approval of the Settlement (including any

arguments proffered in connection therewith):

                 (a)    shall be offered against any of the Defendants or any of the other

Defendants’ Releasees as evidence of, or construed as, or deemed to be evidence of any

presumption, concession, or admission by any of the Defendants or any of the other Defendants’

Releasees with respect to the truth of any fact alleged by Plaintiffs or the validity of any claim


                                                 7
     Case
      Case1:15-cv-11775-GAO
           1:15-cv-11775-GAO Document
                              Document77-1 Filed09/13/19
                                       97 Filed  07/06/18 Page
                                                           Page111
                                                                100ofof116
                                                                        104



that was or could have been asserted or the deficiency of any defense that has been or could have

been asserted in this Action or in any other litigation, or of any liability, negligence, fault, or

other wrongdoing of any kind of any of the Defendants or any of the other Defendants’

Releasees or in any way referred to for any other reason as against any of the Defendants’

Releasees, in any civil, criminal or administrative action or proceeding, other than such

proceedings as may be necessary to effectuate the provisions of the Stipulation;

               (b)     shall be offered against any of the Plaintiffs or any of the other Plaintiffs’

Releasees, as evidence of, or construed as, or deemed to be evidence of any presumption,

concession or admission by any of the Plaintiffs’ Releasees that any of their claims are without

merit, that any of the Defendants’ Releasees had meritorious defenses, or that damages

recoverable under the Complaint would not have exceeded the Settlement Amount or with

respect to any liability, negligence, fault or wrongdoing of any kind, or in any way referred to for

any other reason as against any of the Plaintiffs’ Releasees, in any civil, criminal or

administrative action or proceeding, other than such proceedings as may be necessary to

effectuate the provisions of the Stipulation; or

               (c)     shall be construed against any of the Releasees as an admission,

concession, or presumption that the consideration to be given under the Settlement represents the

amount which could be or would have been recovered after trial;

provided, however, that the Parties and the Releasees and their respective counsel may refer to

this Judgment and the Stipulation to effectuate the protections from liability granted hereunder

and thereunder or otherwise to enforce the terms of the Settlement.

       14.     Retention of Jurisdiction – Without affecting the finality of this Judgment in any

way, this Court retains continuing and exclusive jurisdiction over: (a) the Parties for purposes of


                                                   8
     Case
      Case1:15-cv-11775-GAO
           1:15-cv-11775-GAO Document
                              Document77-1 Filed09/13/19
                                       97 Filed  07/06/18 Page
                                                           Page112
                                                                101ofof116
                                                                        104



the administration, interpretation, implementation and enforcement of the Settlement; (b) the

disposition of the Settlement Fund; (c) any motion for an award of attorneys’ fees and/or

Litigation Expenses by Lead Counsel in the Action that will be paid from the Settlement Fund;

(d) any motion to approve the Plan of Allocation; (e) any motion to approve the Class

Distribution Order; and (f) the Settlement Class Members for all matters relating to the Action.

       15.     Separate orders shall be entered regarding approval of a plan of allocation and the

motion of Lead Counsel for an award of attorneys’ fees and reimbursement of Litigation

Expenses. Such orders shall in no way affect or delay the finality of this Judgment and shall not

affect or delay the Effective Date of the Settlement.

       16.     Modification of the Agreement of Settlement – Without further approval from

the Court, Plaintiffs and Defendants are hereby authorized to agree to and adopt such

amendments or modifications of the Stipulation or any exhibits attached thereto to effectuate the

Settlement that: (a) are not materially inconsistent with this Judgment; and (b) do not materially

limit the rights of Settlement Class Members in connection with the Settlement. Without further

order of the Court, Plaintiffs and Defendants may agree to reasonable extensions of time to carry

out any provisions of the Settlement.

       17.     Termination of Settlement – If the Settlement is terminated as provided in the

Stipulation or the Effective Date of the Settlement otherwise fails to occur, this Judgment shall

be vacated, rendered null and void and be of no further force and effect, except as otherwise

provided by the Stipulation, and this Judgment shall be without prejudice to the rights of

Plaintiffs, the other Settlement Class Members and Defendants, and the Parties shall revert to

their respective positions in the Action as of May 17, 2018, as provided in the Stipulation.




                                                 9
     Case
      Case1:15-cv-11775-GAO
           1:15-cv-11775-GAO Document
                              Document77-1 Filed09/13/19
                                       97 Filed  07/06/18 Page
                                                           Page113
                                                                102ofof116
                                                                        104



       18.     Entry of Final Judgment – There is no just reason to delay the entry of this

Judgment as a final judgment in this Action. Accordingly, the Clerk of the Court is expressly

directed to immediately enter this final judgment in this Action.

       SO ORDERED this _______ day of ______________, 2018.



                                           ________________________________________
                                               The Honorable George A. O’Toole, Jr.
                                                    United States District Judge




                                                10
Case
 Case1:15-cv-11775-GAO
      1:15-cv-11775-GAO Document
                         Document77-1 Filed09/13/19
                                  97 Filed  07/06/18 Page
                                                      Page114
                                                           103ofof116
                                                                   104



                                Exhibit 1

                [Stipulation and Agreement of Settlement]




                                   11
  Case
   Case1:15-cv-11775-GAO
        1:15-cv-11775-GAO Document
                           Document77-1 Filed09/13/19
                                    97 Filed  07/06/18 Page
                                                        Page115
                                                             104ofof116
                                                                     104



                                     Exhibit 2

[List of Persons and Entities Excluded from the Settlement Class Pursuant to Request]




                                         12
   Case 1:15-cv-11775-GAO Document 97 Filed 09/13/19 Page 116 of 116



                                     Exhibit 2

[List of Persons and Entities Excluded from the Settlement Class Pursuant to Request]




                                         12
